Exhibit 10.42

 

COMMERCIALIZATION AGREEMENT

by and between

 

THERAVANCE, INC.

 

and

 

CLINIGEN GROUP PLC

Dated:  March 8, 2013

 

--------------------------------------------------------------------------------


 

COMMERCIALIZATION AGREEMENT

 

This Commercialization Agreement (“Agreement”) dated March 8, 2013, is made by
and between THERAVANCE, INC., a Delaware corporation having its principal office
at 901 Gateway Boulevard, South San Francisco, California 94080, United States
(“Theravance”), and CLINIGEN GROUP PLC, Pitcairn House Crown Square, Centrum
100, BURTON UPON TRENT, DE14 2WW United Kingdom (“Clinigen”). Theravance and
Clinigen may be referred to as a “Party” or together, the “Parties”.

 

RECITALS

 

WHEREAS, Theravance invented a proprietary compound known as Telavancin
(VIBATIV®) for the treatment of serious Gram-positive bacterial infections in
humans;

 

WHEREAS, Clinigen and Theravance are willing to undertake commercialization
activities in the Territory and to coordinate such activities and investment as
provided by this Agreement with respect to Telavancin; and

 

WHEREAS, Clinigen and Theravance believe that a collaboration pursuant to this
Agreement for the commercialization of Telavancin in the Territory would be
desirable and compatible with their respective business objectives.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, Theravance and
Clinigen, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.                                                                         
DEFINITIONS

 

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

 

1.01              “Adverse Drug Experience” means any of: an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at either 21 C.F.R.(S)312.32 or 21 C.F.R.(S)314.80 of the United States
Code of Federal Regulations.

 

1.02              “Affiliate” of a Party means any Person, whether de jure or de
facto, which directly or indirectly controls, is controlled by, or is under
common control with such Person for so long as such control exists, where
“control” means the decision-making authority as to such Person and, further,
where such control shall be presumed to exist where a Person owns more than
fifty percent (50%) of the equity (or such lesser percentage which is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) having the power to vote on or direct the affairs of the entity.

 

1.03              “API Compound” means bulk quantities of Telavancin active
pharmaceutical ingredient compound prior to the commencement of secondary
manufacturing resulting in the Licensed Product.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

1

--------------------------------------------------------------------------------


 

1.04              “Annual Net Sales” means Net Sales on a Calendar Year basis.

 

1.05              “Breaching Party” shall have the meaning set forth in
Section 14.02.

 

1.06              “Business Day” means any day on which banking institutions in
both San Francisco, California, United States and London, England are open for
business.

 

1.07              “Calendar Month” means for each Calendar Year, each of the
twelve (12) one-month periods.

 

1.08              “Calendar Quarter” means for each Calendar Year, each of the
four (4) three-month periods ending March 31, June 30, September 30 and
December 31; provided, however, that the first calendar quarter for the first
Calendar Year shall extend from the Effective Date to the end of the first
complete calendar quarter thereafter.

 

1.09              “Calendar Year” means, for the first calendar year, the period
commencing on the Effective Date and ending on December 31 of the calendar year
during which the Effective Date occurs, and each successive period beginning on
January 1 and ending twelve (12) consecutive Calendar Months later on
December 31.

 

1.10              “Claim” means all charges, complaints, actions, suits,
proceedings, hearings, investigations, claims and demands.

 

1.11              “Clinigen” means Clinigen Group PLC, however in so far as
Clinigen Group PLC has delegated rights and responsibilities to its Affiliates,
the term “Clinigen” shall include such Affiliate in the context of such rights
and responsibilities.

 

1.12              “Clinigen Invention” means an Invention invented solely or
jointly by an employee, agent or contractor of Clinigen or its Affiliates
(excluding Joint Inventions).

 

1.13              “Clinigen Know-How” means all present and future information
directly relating to the Licensed Product or a Clinigen Invention that is
required for Theravance to perform its obligations or exercise its rights under
this Agreement or that facilitates manufacturing, or Commercialization of the
Licensed Product outside the Territory, and which during the Term are in
Clinigen’s or any of its Affiliates’ possession or control and are or become
owned by, or otherwise may be licensed (provided there are no restrictions on
Clinigen thereof) by, Clinigen. Clinigen Know-How does not include any Clinigen
Patents, Theravance Patents, Joint Invention Patents, or Theravance Know-How.

 

1.14              “Clinigen Patents” means all present and future Patents
(excluding Theravance Patents and Joint Invention Patents) owned by or licensed
to Clinigen that cover a Theravance Compound and/or a Licensed Product and/or
the making, having made, Commercialization, use, offer for sale, sale,
exportation or importation of a Theravance Compound and/or a Licensed Product.

 

1.15              “Commercialization” means any and all activities directed to
marketing, promoting, distributing, offering for sale and selling the Licensed
Product, and importing and exporting (within the Territory) the Licensed Product
(to the extent applicable). When used as a verb, “Commercialize” means to engage
in commercialization.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

--------------------------------------------------------------------------------


 

1.16              “Confidential Information” means all secret, confidential or
proprietary information, data or know-how (including Clinigen Know-How and
Theravance Know-How) whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but, not limited to, information relating to the Disclosing
Party’s existing or proposed research, Development efforts, patent applications,
business or products, the terms of this Agreement and any other materials that
have not been made available by the Disclosing Party to the general public. 
Confidential information shall not include any information or materials that the
Receiving Party can document with competent written proof:

 

(a)                                 were already known to the Receiving Party
(other than under an obligation of confidentiality) at the time of disclosure by
the Disclosing Party;

 

(b)                                 were generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure or development, as the
case may be, and other than through any act or omission of a Party in breach of
such Party’s confidentiality obligations under this Agreement;

 

(d)                                 were disclosed to a Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

 

(e)                                  were independently discovered or developed
by or on behalf of the Receiving Party without the use of the Confidential
Information belonging to the other Party.

 

Notwithstanding the foregoing, specific aspects or details of Confidential
Information shall not be deemed to be within the public domain or in the
rightful possession of the Receiving Party merely because they are contained
within more general public disclosures or more general information in the
rightful possession of the Receiving Party.

 

1.17              “Country” means any generally recognized sovereign entity.

 

1.18              “Defense Notice” shall have the meaning set forth in
Section 12.03(b).

 

1.19              “Development” or “Develop” means nonclinical and clinical drug
development activities, including, among other things: test method development
and stability testing, characterization of impurities, toxicology, formulation,
process development, manufacturing scale-up, development-stage manufacturing of
nonclinical and clinical supplies, current Good Manufacturing Practices audits,
current Good Clinical Practices audits, current Good Laboratory Practices
audits, analytical method validation, manufacturing process validation, cleaning
validation, scale-up and post approval changes, quality assurance/quality
control development, statistical analysis and report writing, nonclinical and
clinical studies (including Phase 3B/Phase 4 Studies), regulatory filing
submission and approval, and regulatory affairs related to the foregoing. When
used as a verb, “Develop” means to engage in development.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

--------------------------------------------------------------------------------


 

1.20              “Diligent Efforts” means the carrying out of obligations in a
sustained manner consistent with the efforts a Party devotes to a product of
similar market potential, profit potential or strategic value, based on
conditions then prevailing and as if such Party and its Affiliates had no
financial stake in any Directly Competing Product with the objective of
Commercializing the Licensed Product in the Territory in accordance with the
general guidelines outlined in Section 3.04, and the other terms and conditions
of this Agreement. Diligent Efforts requires that: (i) each Party promptly
assign responsibility for such obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis;
(ii) each Party set and consistently seek to achieve specific and meaningful
objectives for carrying out such obligations; and (iii) each Party consistently
make and implement decisions and allocate resources designed to advance progress
with respect to such objectives.

 

1.21              “Directly Competing Product” means one or more compounds,
products, or combination products, other than the Licensed Product, [***].

 

1.22              “Disclosing Party” shall have the meaning set forth in
Section 1.16.

 

1.23              “Disclosure Letter” means the letter from Theravance addressed
to Clinigen of even date herewith .

 

1.24              “Effective Date” means the date of the last signature to this
Agreement.

 

1.25              “EMA” means the European Medicines Agency and any successor
agency thereto.

 

1.26              “European Union” means the union of member states of the
European community, its territories and possessions as of the Effective Date.

 

1.27              “Excluded Claim” shall have the meaning set forth in
Section 15.05(f).

 

1.28              “FDA” means the United States Food and Drug Administration and
any successor agency thereto.

 

1.29              “Field” means veterinary or human pharmaceutical use of the
Licensed Product.

 

1.30              “First Commercial Sale” means the first shipment of commercial
quantities of any Licensed Product sold to a Third Party by a Party or its
Affiliates or sublicensees in a Country in the Territory after receipt of
Marketing Authorization Approval for such Licensed Product in such Country.
Sales for test marketing, sampling and promotional uses, clinical trial purposes
or compassionate or similar uses shall not constitute a First Commercial Sale.

 

1.31              “Force Majeure Event” shall have the meaning set forth in
Section 15.03.

 

1.32              “Fully Burdened Cost” means [***].

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

1.33              “Governmental Authority” means any court, tribunal,
arbitrator, agency, judicial, executive or legislative body, commission,
official or other instrumentality of

 

(a)                                 any government of any Country,

 

(b)                                 a federal, state, province, regional,
county, city, municipal or other political subdivision thereof,

 

(c)                                  any supranational body or

 

(d)                                 any patent and trademark office of any
Country.

 

1.34              “Hatch-Waxman Certification” shall have the meaning set forth
in Section 13.04.

 

1.35              “Housemark” means the name and logo of Clinigen or Theravance
or any of their respective Affiliates as identified by one Party to the other
from time to time.

 

1.36              “Indemnified Party” shall have the meaning set forth in
Section 12.03(a).

 

1.37              “Indemnifying Party” shall have the meaning set forth in
Section 12.03(a).

 

1.38              “ICH” means the International Conference on Harmonisation of
Technical Requirements for Registration of Pharmaceuticals for Human Use.

 

1.39              “including” means including without limitation.

 

1.40              “Infringement Claim” shall have the meaning set forth in
Section 13.03(a).

 

1.41              “Infringement Notice” shall have the meaning set forth in
Section 13.03(b).

 

1.42              “Improvement” means any finding, enhancement, discovery,
technology, information, invention, addition, modification, adaptation, advance,
development, formulation, variation, or change (whether or not patented or
patentable) with respect to a Theravance Compound and/or a Licensed Product
conceived, developed and/or reduced to practice before or during the Term which
is reasonably useful or necessary in connection with the use, manufacture,
distribution, import/export, sale, Development, or Commercialization of a
Licensed Product.

 

1.43              “Invention” means any invention, industrial design, utility
model, know-how, discovery or Improvement (whether patentable or not) invented,
created or developed before or during the Term that is specifically related to a
Theravance Compound and/or a Licensed Product, such as discoveries and ideas
made as a result of research, manufacturing, Development or Commercialization.

 

1.44              “Joint Invention” means an Invention invented jointly by an
employee, agent or contractor of Theravance or its Affiliates and an employee,
agent or contractor of Clinigen or its Affiliates.

 

1.45              “Joint Invention Patents” means all present and future Patents
covering Joint Inventions.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

1.46              “Joint Steering Committee” shall have the meaning set forth in
Section 3.01(b).

 

1.47              “Laws” means all laws, statutes, rules, regulations
(including, without limitation, current Good Manufacturing Practice Regulations
as specified in 21 C.F.R. (S)(S) 210 and 211; Investigational New Drug
Application regulations at 21 C.F.R. (S) 312; World Health Organization Good
Manufacturing Practices, the European Union Guide to Good Manufacturing Practice
for Medicinal Products, the body of European Union legislation in the
pharmaceutical sector as is compiled in Volume 1 and Volume 5 of the publication
“The rules governing medicinal products in the European Union” including
European Union Directive 2001/83/EC, applicable ICH Guidelines; NDA regulations
at 21 C.F.R. (S) 314, relevant provisions of the Federal Food, Drug and Cosmetic
Act and other laws and regulations enforced by the FDA, and ordinances and other
pronouncements having the binding effect of law of any Governmental Authority.

 

1.48              “Licensed Product” means any study test materials,
pharmaceutical composition or product containing a Theravance Compound as an
active ingredient.

 

1.49              “Losses” means any and all damages (including all incidental,
consequential and statutory damages), awards, deficiencies, settlement amounts,
defaults, assessments, fines, dues, penalties, costs, fees, liabilities,
obligations, taxes, liens, losses, lost profits and expenses (including without
limitation court costs, interest and reasonable fees of attorneys, accountants
and other experts) incurred by or awarded to Third Parties and required to be
paid to Third Parties with respect to a Claim by reason of any judgment, order,
decree, stipulation or injunction, or any settlement entered into in accordance
with the provisions of this Agreement, together with all documented
out-of-pocket costs and expenses incurred in complying with any judgments,
orders, decrees, stipulations and injunctions that arise from or relate to a
Claim of a Third Party.

 

1.50              “Major Market Country” shall mean each of the United Kingdom,
Germany, France, Italy and Spain.

 

1.51              “Marketing Authorization” means, with respect to a Country,
any and all regulatory authorization(s) required by the relevant Governmental
Authority to market and sell the Licensed Product in such Country.

 

1.52              “Marketing Authorization Approval” shall mean the
decision(s) of a Governmental Authority to issue, renew, amend and/or register
Marketing Authorization.

 

1.53              “Marketing Plan” means the plan, prepared by and mutually
agreed upon by the Parties, identifying the core strategic, commercial and
promotional claims and objectives for the Licensed Product in the Territory as
reviewed and approved under 5.01(a).

 

1.54              “Net Sales” means the gross sales of the Licensed Product sold
by Clinigen, its Affiliates or their licensees (or such licensees’ Affiliates)
to a Third Party, less the following to the extent borne by the seller and not
taken into account in determining gross sales price: (a) deduction of cash,
trade and quantity discounts actually given; (b) discounts, refunds, rebates,
chargebacks, retroactive price adjustments, and any other allowances actually
given which effectively reduce the net selling price, including institutional
rebate or discount; and (c) credits and allowances for product returns actually
made.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

--------------------------------------------------------------------------------


 

1.55              “Net Sales Report” shall have the meaning set forth in
Section 6.03(b).

 

1.56              “Officers” shall have the meaning set forth in
Section 3.01(e)(ii).

 

1.57              “Patents” means any and all issued patents and patent
applications existing upon the Effective Date and in the future, including,
without limitation, provisional applications, continuation applications,
substitutions, continuations-in-part, divisional applications, renewals, Patent
Cooperation Treaty applications, and all letters patent granted thereon,
invention patents, utility model patents, industrial design patents, all
patents-of-addition, reexaminations, reissues, registrations, confirmations,
revalidations, certificates of addition, utility models and petty patents,
including extensions or restorations of terms thereof by existing or future
extension or restoration mechanisms (including regulatory extensions), pediatric
use extensions, supplementary protection certificates or any other such right,
together with any foreign counterparts thereof.

 

1.58              “Patent Resolution Issue” shall have the meaning set forth in
Section 13.02(i).

 

1.59              “Person” means any natural person, corporation, general
partnership, limited partnership, limited liability company, joint venture,
joint-stock company, proprietorship or other business organization or legal
entity.

 

1.60              “Phase 3B/Phase 4 Studies” means those activities which
provides for a clinical study or studies of the Licensed Product conducted in
accordance with ICH and local standards, which are not required for receipt of
Marketing Authorization in the Territory and which are principally intended to
support the marketing and Commercialization of the Licensed Product, including
without limitation investigator or institution initiated trials, clinical
experience trials, and studies conducted to fulfill local commitments made as a
condition of any Marketing Authorization.

 

1.61              “Post-Term Option” shall have the meaning set forth in
Section 2.07.

 

1.62              “Promotional Materials” means the written, printed, video or
graphic advertising, promotional, educational and communication materials (other
than Licensed Product labeling) for marketing, advertising and promotion of the
Licensed Product in the Territory.

 

1.63              “Receiving Party” shall have the meaning set forth in
Section 1.16.

 

1.64              “Recording Party” shall have the meaning set forth in
Section 6.09.

 

1.65              “Step-In Rights” shall have the meaning set forth in
Section 13.02(d).

 

1.66              “Taxes” shall have the meaning set forth in Section 6.08.

 

1.67              “Telavancin” means the chemical compound known as Telavancin,
the chemical structure of which is attached as Exhibit A.

 

1.68              “Term” means, on a Country-by-Country basis, the period from
the Effective Date until the later of (a) the expiration or termination of the
last Valid Claim of the last Theravance Patent, Clinigen Patent, or Joint
Invention Patent covering a Theravance Compound and/or the

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

Licensed Product and/or its use or process of manufacture or (b) fifteen (15)
years after First Commercial Sale in the Territory, unless this Agreement is
terminated earlier in accordance with Article XIV.

 

1.69              “Territory” shall mean the following European Union countries:
Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, England, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Northern Ireland, Poland, Portugal, Romania,
Scotland, Slovakia, Slovenia, Spain, Sweden, and Wales; plus the following
non-European Union countries: Switzerland and Norway; plus the following
acceding and candidate countries: Croatia, Iceland, Montenegro, Serbia,
Macedonia, Turkey, Albania, Bosnia and Herzegovina, Kosovo; plus the following
additional countries within Europe:  Andorra, Liechtenstein, Monaco, San Marino,
and Vatican City, but excluding Armenia, Azerbaijan, Belarus, Georgia, Moldova,
Russia and Ukraine.

 

1.70              “Theravance” means Theravance, Inc., a Delaware corporation,
however in so far as Theravance, Inc. has delegated rights and responsibilities
to its Affiliates, the term “Theravance” shall include such Affiliate in the
context of such rights and responsibilities.  For example, in the provisions of
this Agreement that address a Marketing Authorization, the term “Theravance”
includes Theravance UK Limited.

 

1.71              “Theravance Compound” means Telavancin as well as all salts,
esters, complexes, chelates, hydrates, isomers, stereoisomers, crystalline and
amorphous forms, prodrugs, solvates, pegylated and other modified forms,
metabolites and metabolic precursors (whether active or inactive) of Telavancin.

 

1.72              “Theravance Invention” means an Invention invented solely or
jointly by an employee, contractor or agent of Theravance or its Affiliates
(excluding Joint Inventions).

 

1.73              “Theravance Know-How” means all present and future information
directly relating to the Licensed Product or a Theravance Invention, including
all technical, scientific and other know-how and information, trade secrets,
knowledge, technology, means, methods, processes, practices, formulas,
instructions, skills, techniques, procedures, experiences, ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, nonclinical and
clinical trial results, manufacturing procedures, test procedures and
purification techniques, (whether or not confidential, proprietary, patented or
patentable) in written, electronic or any other form now known or hereafter
developed, and other discoveries, developments, inventions and other
intellectual property (whether or not confidential, proprietary, patented or
patentable) that are required for Clinigen to perform its obligations or
exercise its rights under this Agreement or that facilitates manufacturing,
Development, or Commercialization of the Licensed Product in the Territory, and
which during the Term are in Theravance’s or any of its Affiliates’ possession
or control and are or become owned by, or otherwise may be licensed (provided
there are no restrictions on Theravance thereof) by, Theravance. Theravance
Know-How does not include any Theravance Patents, Clinigen Patents, Joint
Invention Patents, or Clinigen Know-How.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

--------------------------------------------------------------------------------


 

1.74              “Theravance Patents” means all present and future Patents
(excluding Clinigen Patents and Joint Invention Patents) owned by or licensed to
Theravance or any of its Affiliates that cover a Theravance Compound and/or a
Licensed Product and/or the making, having made, use, Development,
Commercialization, offer for sale, sale, exportation or importation of a
Theravance Compound and/or a Licensed Product. All the Theravance Patents as of
the Effective Date are shown in Exhibit B.

 

1.75              “Theravance Trademarks” means all trademarks and community
designs to which Theravance or any of its Affiliates have rights relating to a
Licensed Product in the Territory, excluding any Theravance Housemark.  The
Theravance Trademarks for which there are registrations or pending applications
relating thereto as of the Effective Date are set forth in Exhibit C.

 

1.76              “Third Party” means a Person who is not a Party or an
Affiliate of a Party.

 

1.77              “Third Party Claim” shall have the meaning set forth in
Section 12.03(a).

 

1.78              “United States” means the United States of America, its
territories and possessions.

 

1.79              “Valid Claim” means any claim(s) pending in a patent
application or in an unexpired patent which has not been held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not has been admitted to be invalid or unenforceable
through reissue or disclaimer. If in any Country there should be two or more
such decisions conflicting with respect to the validity of the same claim, the
decision of the higher or highest tribunal shall thereafter control; however,
should the tribunals be of equal rank, then the decision or decisions upholding
the claim shall prevail when the decisions are equal in number, and the majority
of decisions shall prevail when the conflicting decisions are unequal in number.

 

ARTICLE II.                                                                    
RIGHTS AND OBLIGATIONS

 

2.01              License Grants from Theravance to Clinigen.

 

(a)                                 Commercialization License. Subject to the
terms of this Agreement, including without limitation Section 2.03(a),
Theravance hereby grants to Clinigen, and Clinigen accepts, an exclusive (even
as to Theravance and its Affiliates) sublicensable, transferrable license under
the Theravance Patents, Theravance Know-How, Theravance Inventions and
Theravance’s rights in the Joint Inventions and/or Joint Invention Patents to
Commercialize the Licensed Product in the Field in the Territory. The
exclusivity specified in this Section 2.01(a) means and shall be construed in
the following manner: Theravance and its Affiliates reserve a sublicensable,
transferrable right under the Theravance Patents, Theravance Know-How,
Theravance Inventions and Theravance’s rights in the Joint Inventions and/or
Joint Invention Patents to Commercialize the Licensed Product within or outside
of the Field, outside of the Territory.

 

(b)                                 Trademark License. Subject to the terms of
this Agreement, including without limitation Section 2.03(a), Theravance hereby
grants to Clinigen, and Clinigen accepts, an exclusive (even as to Theravance
and its Affiliates) sublicensable, transferrable license under the Theravance
Trademarks, Theravance’s rights in the Theravance Trademarks and the trade

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

--------------------------------------------------------------------------------


 

dress associated with such Trademarks excepting out the logos of, and references
to, Third Parties unless required by applicable Law, together with all the
goodwill of the business symbolized thereby, for the purpose of
Commercialization of the Licensed Product in the Field in the Territory. The
exclusivity specified in this Section 2.01(b) means and shall be construed in
the following manner: Theravance and its Affiliates reserve a sublicensable,
transferrable right under the Theravance Trademarks and Theravance’s rights in
the Theravance Trademarks for the purpose of Development and Commercialization
of the Licensed Product within or outside of the Field, outside of the
Territory.

 

(c)                                  Further Assurances. Theravance and Clinigen
agree that they will duly cooperate in executing and registering with required
Governmental Authorities this Agreement and/or any other agreements (including
entering into separate license agreements, as applicable) in accordance with
which Clinigen and/or Theravance are granted rights and licenses in order to
effectuate the rights and licenses granted hereunder. Theravance and Clinigen
shall execute and cause their respective Affiliates to execute any and all
documents and perform and cause their respective Affiliates to perform any and
all actions necessary to ensure that this Agreement and/or any other agreements
granting Clinigen and/or Theravance rights and licenses duly comply with all
applicable government requirements.

 

2.02              License Grants from Clinigen to Theravance.  Effective only
upon the existence of any Clinigen Patent, Clinigen Know-How, Clinigen
Inventions, Joint Invention and/or Joint Invention Patents, and subject to the
terms of this Agreement, including without limitation Section 2.03(b), Clinigen
grants to Theravance, and Theravance accepts the following licenses outside the
Territory:

 

(a)                                 Development License: an exclusive (even as
to Clinigen and its Affiliates), royalty-free, sublicensable, transferrable
license for the entire term of legal protection under the Clinigen Patents,
Clinigen Know-How, Clinigen Inventions and Clinigen’s rights in the Joint
Inventions and/or Joint Invention Patents to use and Develop the API Compound
and the Licensed Product within or outside of the Field, inside and outside the
Territory. For the avoidance of doubt, the licenses granted in this Section 2.02
shall not alter in any way the licenses granted by Theravance to Clinigen under
this Agreement.

 

(b)                                 Commercialization License: an exclusive
(even as to Clinigen and its Affiliates), royalty-free, sublicensable,
transferrable license for the entire term of legal protection under the Clinigen
Patents, Clinigen Know-How, Clinigen Inventions and Clinigen’s rights in the
Joint Inventions and/or Joint Invention Patents to Commercialize the Licensed
Product within or outside of the Field, outside the Territory.

 

(c)                                  Manufacturing License: a non-exclusive,
royalty-free, sublicensable, transferrable license for the entire term of legal
protection under the Clinigen Patents, Clinigen Know-How, Clinigen Inventions
and Clinigen’s rights in the Joint Inventions and/or Joint Invention Patents to
import, export, use, make and have made API Compound and formulated Licensed
Product within or outside of the Field, inside and outside the Territory.

 

2.03              Licenses to Third Parties. The licenses granted to Clinigen
under Section 2.01 shall not prevent Theravance from granting:

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

10

--------------------------------------------------------------------------------


 

(a)                                 licenses to Third Parties under Theravance
Patents, Theravance Know-How, Theravance Inventions, Theravance’s rights in the
Joint Inventions and/or Joint Invention Patents to Develop the API Compound and
the Licensed Product inside or outside the Territory;

 

(b)                                 licenses to Third Parties under Theravance
Patents, Theravance Know-How, Theravance Inventions, Theravance’s rights in the
Joint Inventions and/or Joint Invention Patents to Commercialize the Licensed
Product outside the Territory; and

 

(c)                                  licenses to Third Parties under the
Theravance Patents, Theravance Know-How, Theravance Inventions, Theravance’s
rights in the Joint Inventions and/or Joint Invention Patents to import, export,
use, make and have made the API Compound and the Licensed Product inside or
outside the Territory.

 

For the avoidance of doubt, the licenses granted in this Section 2.03 shall not
alter in any way the licenses granted by Theravance to Clinigen under this
Agreement.

 

2.04              Co-Ownership in the Joint Inventions and Joint Invention
Patents. If the applicable Laws do not require granting a license in and to the
Joint Inventions and Joint Inventions Patent as provided in Section 2.01 to
Section 2.03 above, the Parties herewith unambiguously agree and acknowledge,
and provide their express consent and approval, that each of Theravance and
Clinigen have a right to use the Joint Inventions and Joint Invention Patents in
accordance with the terms provided in Section 2.01 to Section 2.03 above unless
otherwise is agreed by the Parties in writing with regard to any Joint Invention
or Joint Invention Patent.

 

2.05              Sublicensing and Subcontracting. Each Party may sublicense or
subcontract its rights, if any, to Develop, manufacture and/or Commercialize the
API Compound and the Licensed Product in whole or in part to one or more of its
Affiliates, provided that the rights sublicensed or subcontracted to such
Affiliate shall automatically terminate upon a change of control of such
Affiliate in connection with which such Affiliate ceases to be an Affiliate of
such Party. Each Party may also sublicense or subcontract its rights, if any, to
Develop, manufacture and/or Commercialize the API Compound and the Licensed
Product, in whole or in part, to one or more Third Parties provided, however,
that any such sublicense from Clinigen shall require the prior written consent
of Theravance, such consent not to be unreasonably withheld. Each Party shall
secure all appropriate covenants, obligations and rights from any such
sublicensee or subcontractor granted by it under this Agreement, including, but
not limited to, intellectual property rights and confidentiality obligations in
any such agreement or other relationship, to ensure that such sublicensee can
comply with all of such Party’s covenants and obligations to the other Party
under this Agreement that are applicable to the sublicensees. Each Party’s
rights to sublicense, subcontract or otherwise transfer its rights granted under
this Article II are limited to those expressly set forth in this Section 2.05.

 

2.06              Trademarks and Housemarks.

 

(a)                                 Trademarks. The Licensed Product shall be
Commercialized under trademarks in the Territory (and trade dress selected and
approved by the Joint Steering Committee).  Clinigen shall exclusively own all
trademarks in the Territory other than the Theravance Trademarks, and shall be
responsible for the procurement, filing and maintenance of

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

trademark registrations in the Territory for such trademarks and all costs and
expenses related thereto. Theravance shall be responsible for the procurement,
filing and maintenance of trademark registrations in the Territory for the
Theravance Trademarks and all costs and expenses related thereto. Clinigen shall
also exclusively own all trade dress and copyrights associated with the Licensed
Product in the Territory. Theravance agrees not to register or, in connection
with the sale of any product, use in the Territory any trademark or trade dress
which is identical to or confusingly similar to any of Clinigen’s trademarks or
trade dress used for a Licensed Product unless otherwise agreed between the
Parties. Clinigen agrees not to register or, in connection with the sale of any
product, use any trademark which is identical to or confusingly similar to any
of Theravance’s trademarks used for a Licensed Product unless otherwise agreed
between the Parties.

 

(b)                                 Housemarks. Each Party acknowledges the
goodwill and reputation that has been associated with the other Party’s
Housemarks over the years, and shall use such Housemarks in a manner that
maintains and promotes such goodwill and reputation and is consistent with
trademark guidelines. Each Party shall take all reasonable precautions and
actions to protect the goodwill and reputation that has inured to the other
Party’s Housemarks, shall refrain from doing any act that is reasonably likely
to impair the reputation of such Housemarks, and shall cooperate fully to
protect such Housemarks.

 

2.07              Post-Term Option.  Following the expiration of the Term
(unless this Agreement is terminated earlier in accordance with Article XIV, in
which case this provision has no force or effect) Clinigen shall have the option
(the “Post-Term Option”), on a Country-by-Country basis, to continue to have the
exclusive right to Commercialize the Licensed Product in such Countries in the
Territory under Section 2.01 and the other terms and conditions of this
Agreement applicable to Section 2.01. Clinigen will notify Theravance in writing
as to whether or not it is exercising the Post-Term Option, and for which
Countries in the Territory, within thirty (30) days of the expiration of the
Term.  After such date the Post-Term Option will expire.

 

ARTICLE III.                                                               
GOVERNANCE

 

3.01              Joint Steering Committee.

 

(a)                                 Purpose.  The purposes of the Joint Steering
Committee shall be (i) to determine the overall strategy for this collaboration
between the Parties and (ii) to coordinate the Parties’ activities hereunder.
The Parties intend that their respective organizations will work together and
will use Diligent Efforts to assure success of the collaboration in accordance
with Section 3.04.

 

(b)                                 Members. Within thirty (30) days after the
Effective Date, the Parties shall establish a joint steering committee (the
“Joint Steering Committee”), which shall consist of four (4) members, two (2) of
whom shall be designated by each of Clinigen and Theravance and shall have
appropriate expertise, with at least one (1) member from each Party being at
least at a vice president level or higher in the case of Theravance and a member
of its senior management in the case of Clinigen. Each of Clinigen and
Theravance may replace any or all of its representatives on the Joint Steering
Committee at any time upon written notice to the other Party. A Party may
designate a substitute to temporarily attend and perform the functions of such
Party’s designee at

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


 

any meeting of the Joint Steering Committee. Clinigen and Theravance each may,
on advance written notice to the other Party, invite non-member representatives
of such Party to attend meetings of the Joint Steering Committee. Each Party
shall secure all appropriate covenants, obligations and rights from any such
members, substitute members or non-member representatives permitted herein,
including, but not limited to confidentiality obligations and intellectual
property rights, to ensure that such Party can comply with all of such Party’s
covenants and obligations to the other Party under this Agreement. The Joint
Steering Committee shall be chaired by a representative of Theravance on the
Joint Steering Committee. The other representative of Theravance on the Joint
Steering Committee shall serve as secretary of the Joint Steering Committee.

 

(c)                                  Responsibilities. The Joint Steering
Committee shall perform the following functions:

 

(i)                                               Oversee the Commercialization
of the Licensed Product in the Territory pursuant to the terms of this
Agreement. Have joint approval of, designs and protocols (if any) as well as
internal publication plans and primary publications of clinical and nonclinical
studies featuring a Licensed Product (e.g., publications for major international
peer-reviewed journals and conferences);

 

(ii)                                            At each meeting of the Joint
Steering Committee, review Net Sales for the year-to-date as available;

 

(iii)                                         Coordinate and monitor regulatory
strategy and activities for the Licensed Product in the Territory in accordance
with Article VIII;

 

(iv)                                        Review and approve the trademarks
selected under Section 2.06;

 

(v)                                           Discuss the state of the markets
for the Licensed Product in the Territory and opportunities and issues
concerning the Commercialization of the Licensed Product in the Territory,
including consideration of marketing and promotional strategy, marketing
research plans, labeling and Licensed Product positioning;

 

(vi)                                        Life cycle management of, and
intellectual property protection for, the Licensed Product in the Territory;

 

(vii)                                     At each meeting of the Joint Steering
Committee, review the status of the major Commercialization activities related
to the Licensed Product in the Territory and any results therefrom; and

 

(viii)                                  Have such other responsibilities as may
be assigned to the Joint Steering Committee pursuant to this Agreement or as may
be mutually agreed upon by the Parties from time to time.

 

Notwithstanding the foregoing, Clinigen (and not the Joint Steering Committee)
shall have the authority to establish and adjust pricing, develop go-to-market
strategies and develop and implement marketing processes.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Meetings. The Joint Steering Committee shall
meet in person at least twice during every Calendar Year, and more frequently
(i) as mutually agreed by the Parties or (ii) as required to resolve disputes or
disagreements, on such dates, and at such places and times, as such Parties
shall agree; provided that the Parties shall endeavor to have the first meeting
of the Joint Steering Committee within thirty (30) days after the establishment
of the Joint Steering Committee and no more than sixty (60) days after the
Effective Date of this Agreement. Meetings of the Joint Steering Committee may
also be held by means of telecommunications or video conferences as deemed
appropriate by the Parties.

 

(e)                                  Decision-Making.

 

(i)                                               The Joint Steering Committee
may make decisions with respect to any subject matter that is subject to the
Joint Steering Committee’s decision-making authority and functions as set forth
in Section 3.01(c). All decisions of the Joint Steering Committee shall be made
by consensus, with the representatives from each Party presenting a unified
position on behalf of such Party. The Joint Steering Committee shall use
Diligent Efforts to resolve the matters within its roles and functions or
otherwise referred to it.

 

(ii)                                            With respect to any unresolved
issue, if the Joint Steering Committee cannot reach consensus within ten
(10) Business Days after the matter has been brought to the Joint Steering
Committee’s attention, then such issue shall be referred to the Chief Executive
Officer of Theravance and the Chief Executive Officer of Clinigen (collectively,
the “Officers”) for resolution.  The Parties agree that use of the Officers for
resolution of any unresolved issues will be on an exceptional basis.  If the
Officers are unable to reach consensus within thirty (30) days after the matter
has been referred to them, the final decision will be made by the chairman of
the Joint Steering Committee.

 

3.02              Minutes of Joint Steering Committee Meetings.  Definitive
minutes of all Joint Steering Committee meetings shall be finalized no later
than thirty (30) days after the meeting to which the minutes pertain as follows:

 

(a)                                 Distribution of Minutes. Within ten
(10) days after a Joint Steering Committee meeting, the secretary of such
committee shall prepare and distribute to all members of such committee draft
minutes of the meeting. Such minutes shall provide a list of any issues yet to
be resolved, either within such committee or through the relevant resolution
process.

 

3.03              Expenses. Each Party shall be responsible for all travel and
related costs and expenses for its members and other representatives to attend
meetings of, and otherwise participate on, the Joint Steering Committee.

 

3.04              General Guidelines and Coordination Efforts. In all matters
related to the Commercialization collaboration established by this Agreement,
the Parties shall strive to balance as best they can the legitimate interests
and concerns of the Parties and to jointly make key manufacturing, regulatory
and Commercialization decisions related to the Licensed Product in the Territory
in order to maximize the value of the Licensed Product both inside and outside
the Territory, independent of the then-current Development status of the
Licensed Product outside the Territory.  In all matters relating to this
Agreement, the Parties shall seek to comply with good

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

pharmaceutical and environmental practices in accordance with ICH standards and
consistent with practices generally acceptable to Governmental Authorities in
the United States (including the FDA), the European Union (including the EMA)
and its member states and the other competent Governmental Authorities in the
Territory.  The Parties intend, following the Effective Date, to organize
meetings of internal staff to communicate and explain the provisions of this
Agreement to ensure the efficient and timely Commercialization of the Licensed
Product in the Territory.

 

ARTICLE IV.                                                                
MARKETING AUTHORIZATIONS

 

4.01              Obligation for Transferring and Maintaining Marketing
Authorizations.

 

(a)                                 Transfer of Marketing Authorization.  As
soon as practicable but no more than sixty (60) days after the Effective Date,
Theravance will transfer to Clinigen the relevant Marketing Authorization(s) for
the Licensed Product in the Territory.  If the transfer of the relevant
Marketing Authorization(s) for the Licensed Product is not possible within such
sixty (60) day period, then Theravance and Clinigen will use Diligent Efforts to
complete the transfer as promptly as possible thereafter.  For the purpose of
such transfer, Theravance shall transfer or assign the Marketing
Authorization(s) for the Licensed Product to Clinigen and/or cause that
Marketing Authorization(s) for the Licensed Product to issue in the name of
Clinigen.  Theravance shall execute and deliver all documents reasonably
necessary to effect that transfer, assignment or issuance, and take all actions
reasonably necessary to effect that transfer, assignment or issuance. Theravance
hereby appoints Clinigen as Theravance’s attorney-in-fact, with full power of
substitution, to execute, deliver and file in Theravance’s name any documents
and take any actions reasonably necessary or desirable to transfer or assign any
Marketing Authorization(s) for the Licensed Product to Clinigen or cause any
Marketing Authorization(s) for the Licensed Product to issue in the name of
Clinigen.  It is expressly agreed that any communication with Governmental
Authorities within the Territory (including but not limited to the EMA) after
the Effective Date by Theravance or any other entity acting in the name or on
behalf of Theravance requires the prior written approval of Clinigen. After the
transfer, Clinigen will be the Marketing Authorization holder and will maintain
such Marketing Authorization.  Should there be a variation in the FDA approval
that would necessitate a variation in Marketing Authorization(s), Theravance
must inform Clinigen as soon as practicable, but not more than fifteen (15) days
after such variation has become effective. Following the expiration of the Term,
and except for such Countries (if any) for which Clinigen has exercised the
Post-Term Option, Clinigen will transfer the relevant Marketing
Authorization(s) to Theravance or Theravance’s designee in the Territory and
Theravance or Theravance’s designee will become the Marketing Authorization
holder for such Marketing Authorization(s).

 

(b)                                 Diligent Efforts. Clinigen will, in
accordance with the priorities agreed by the Joint Steering Committee, exercise
Diligent Efforts in pursuing any further required Marketing Authorization
Approvals necessary to Commercialize the Licensed Product in each Country of the
Territory.  Theravance will, in accordance with the priorities agreed by the
Joint Steering Committee, exercise Diligent Efforts in providing Clinigen with
evidence confirming that there is, within the marketing authorization dossier
for the Licensed Product, an authorized manufacturing site which fulfills the
requirements set out in Article 41 of Directive 2001/83/EC and otherwise provide
Clinigen the information necessary to maintain the Marketing Authorization
Approvals.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Clinigen Funding Responsibility. Clinigen
shall bear all costs and expenses associated with obtaining any further
Marketing Authorization Approvals for the Licensed Product in each Country of
the Territory during the Term. Clinigen will be the Marketing Authorization
holder for any such approvals in any Country in the Territory during the Term.
Following the expiration of the Term, Theravance or Theravance’s designee will
become the Marketing Authorization holder for any such approvals in any Country
in the Territory other than those Countries for which Clinigen has exercised the
Post-Term Option.

 

(d)                                 Theravance Assistance.  To the extent
reasonably required by Clinigen for the exercise of their rights hereunder,
Theravance shall provide free of charge to Clinigen the existing US, Canadian
and European Union regulatory dossier and, within reason, other related
documents such as variations, amendments and supporting information for the
Licensed Product (in CTD format), as well as stability data according to ICH
guidelines. Upon Clinigen’s request, and at Theravance’s sole discretion and
cost, Theravance will endeavor to provide Clinigen such other reasonable
assistance as may be reasonably required by Clinigen to achieve its Marketing
Authorization Approval objectives and Diligent Efforts obligations related to
the Licensed Product, which such assistance may be provided directly or through
Theravance’s vendors or contractors.

 

4.02              Transfer of Information from Theravance to Clinigen. As soon
as practicable but no more than sixty (60) days after the Effective Date, the
Parties shall determine what additional existing information and materials
relating to the Licensed Product are necessary for Clinigen’s Marketing
Authorization Approval obligations pursuant to this Article IV, and establish a
process for transferring such information and material to Clinigen (including,
to the extent available, in appropriate electronic format) or provide means of
access thereto reasonably acceptable to both Parties.  Clinigen may request
attendance at Theravance-agreed audits as an observer.

 

4.03              Non-EU Countries. If the legal authority to market and sell
the Licensed Product in a Country in the Territory that is not a member of the
European Union requires a local Marketing Authorization and/or regulatory
authorization in addition to the EMA Marketing Authorization, such as a
wholesale trading license, that Clinigen does not possess, then Clinigen shall
be permitted to obtain such Marketing Authorization and/or regulatory
authorization in addition to the EMA Marketing Authorization to Commercialize
the Licensed Product in that Country in the Territory through partners,
sublicensees, subcontractors or local distributors who shall obtain and possess
such licenses as trustee for Clinigen.  For the sake of clarity and avoidance of
doubt, such local partners, sublicensees, subcontractors or local distributors
shall not be entitled to any rights or licenses beyond the scope of the rights
and license granted to Clinigen under this Agreement.

 

ARTICLE V.                                                                     
COMMERCIALIZATION

 

5.01              Marketing Plans.

 

(a)                                 General. The Joint Steering Committee shall
be consulted upon and review an overall Marketing Plan for the Licensed Product
in the Territory prepared by Clinigen. Each Marketing Plan shall define the
goals and objectives for Commercializing the Licensed Product in the Territory
and in the pertinent Calendar Year. Clinigen shall be responsible for pricing
and market approach, but major strategic changes to this plan shall require
Joint Steering

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

Committee approval. Major strategic changes are defined as changes in Territory
(additions or deletions), the application for or withdrawal of Marketing
Authorizations in any Country in the Territory or regulatory issues.

 

(b)                                 Contents of Each Marketing Plan.

 

(i)                                               Clinigen shall be responsible
for developing and executing the overall Marketing Plan for the Licensed
Product.  Such Marketing Plan shall contain as appropriate results of market
research and strategy, including market size, dynamics, growth, customer
segmentation, customer targeting, competitive analysis and Licensed Product
positioning in each Country in the Territory; and sales plans for each Country
or other pertinent geographic subdivision of the Territory.

 

(ii)                                            The Joint Steering Committee
shall retain the authority to review and approve core advertising and promotion
programs and strategies in each Country in the Territory, including literature,
media plans, symposia and speaker programs; and Phase 3B/Phase 4 Studies to be
conducted (if any) in the Territory, in recognition of the requirements of
applicable Laws.

 

5.02              Obligations for Commercialization. Clinigen shall use Diligent
Efforts to Commercialize the Licensed Product in each Country in the Territory
in accordance with the then-current Marketing Plan and to ensure that Licensed
Product intended for sale in the Territory is not exported from or sold outside
of the Territory.

 

5.03              Commercialization.

 

(a)                                 Clinigen Responsibility. Under the guidance
provided by the Joint Steering Committee,

 

(i)                                               Clinigen shall have the
responsibility for Commercialization of the Licensed Product for distribution
and sale in each Country in the Territory. Clinigen shall bear all costs and
expenses associated with the Commercialization of the Licensed Product for sale
or distribution in the Territory.

 

(ii)                                            Clinigen shall have the sole
responsibility to distribute, sell, record sales and collect payments for the
Licensed Product in the Territory.

 

(iii)                                         Considering the input provided by
the Joint Steering Committee (subject to applicable Laws), Clinigen shall have
the responsibility for establishing and modifying the terms and conditions with
respect to the sale of the Licensed Product in the Territory, including, without
limitation, the price or prices at which the Licensed Product will be sold, any
discount applicable to payments or receivables, and similar matters.

 

(iv)                                        Clinigen will be responsible for
storage after delivery to Clinigen, order receipt, order fulfillment, shipping
and invoicing of the Licensed Product in the Territory.

 

(b)                                 Semi-Annual Reports. Clinigen shall provide
the Joint Steering Committee a formal Commercialization report semi-annually.
Such reports shall set forth in detail the results of Clinigen’s
Commercialization activities related to the Licensed Product performed during
such semi-annual period in each Country in the Territory.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Theravance Assistance. Upon Clinigen’s
request, and as agreed and coordinated by the Joint Steering Committee,
Theravance will endeavor to provide Clinigen such reasonable assistance as may
be reasonably required by Clinigen to achieve its Commercialization objectives
and Diligent Efforts obligations related to the Licensed Product, which such
assistance may be provided directly or through Theravance’s vendors or
contractors. Clinigen will reimburse Theravance within thirty (30) days of
receipt of invoice for all of Theravance’s fully burdened internal and external
costs associated with providing such support or assistance to Clinigen.

 

5.04              Theravance Access to and Use of Commercial Information.
Clinigen will provide Theravance with full and timely access free of charge to
any and all information and data generated by or on behalf of Clinigen and its
Affiliates or sublicensees or subcontractors related to Commercialization of the
Licensed Product. Theravance will have the unrestricted right, subject to its
obligations under Article X, to use and cite any such information and data to
support Development and Commercialization of the Licensed Product outside the
Territory.

 

ARTICLE VI.                                                                
FINANCIAL PROVISIONS

 

6.01              Signing Fee.                                          Two
(2) Business Days after the Effective Date, Clinigen shall pay to Theravance a
non-creditable, non-refundable amount of Five Million United States Dollars
(U.S. $5,000,000.00).

 

6.02              Payment of Royalties on Net Sales.

 

(a)                                 During Calendar Years 2013 and 2014.

 

(i)                                               Patent Royalties. As further
partial consideration for the acquisition of license rights under the Theravance
Patents by Clinigen under this Agreement, where there is a Valid Claim of a
Theravance Patent or a Joint Patent covering a Theravance Compound and/or the
Licensed Product and/or its use or process of manufacture in a Country of the
Territory at the time Net Sales in such Country occur, Clinigen shall pay
Theravance, within thirty (30) days after the end of each Calendar Quarter
during the Calendar Years 2013 and 2014, royalty payments as follows:

 

1)                                     On total Annual Net Sales in the
Territory up to and including [***]: 20%

 

2)                                     On total Annual Net Sales in the
Territory between [***]

 

3)                                     On total Annual Net Sales in the
Territory greater than [***]: 30%

 

(ii)                                            Know-How Royalty. As further
partial consideration for the acquisition of license rights under the Theravance
Know-How by Clinigen under this Agreement, where an obligation to pay royalties
under Section 6.02(a)(i) is not applicable in the

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18

--------------------------------------------------------------------------------


 

Territory, Clinigen shall pay Theravance, within thirty (30) days after the end
of each Calendar Quarter during the Calendar Years 2013 and 2014, royalty
payments as follows:

 

1)                                     On total Annual Net Sales in the
Territory up to and including [***]

 

2)                                     On total Annual Net Sales in the
Territory between [***]

 

3)                                     On total Annual Net Sales in the
Territory greater than [***]

 

(b)                                 Beginning January 1, 2015.

 

(i)                                               Patent Royalties. As further
partial consideration for the acquisition of license rights under the Theravance
Patents by Clinigen under this Agreement, where there is a Valid Claim of a
Theravance Patent or a Joint Patent covering a Theravance Compound and/or the
Licensed Product and/or its use or process of manufacture in a Country of the
Territory at the time Net Sales in such Country occur, Clinigen shall pay
Theravance, within thirty (30) days after the end of each Calendar Quarter from
January 1, 2015 and during the remainder of the Term, royalty payments as
follows:

 

1)                                     On total Annual Net Sales in the
Territory up to and including [***]

 

2)                                     On total Annual Net Sales in the
Territory greater than [***]: 30%

 

(ii)                                            Know-How Royalty. As further
partial consideration for the acquisition of license rights under the Theravance
Know-How by Clinigen under this Agreement, where an obligation to pay royalties
under Section 6.02(b)(i) is not applicable in the Territory, Clinigen shall pay
Theravance, within thirty (30) days after the end of each Calendar Quarter from
January 1, 2015 and during the remainder of the Term, royalty payments as
follows:

 

1)                                     On total Annual Net Sales in the
Territory up to and including [***]

 

2)                                     On total Annual Net Sales in the
Territory greater than [***]

 

(iii)                                         Post-Term Royalty.  As further
partial consideration for the acquisition of exclusive rights to continue to
sell the Licensed Product following its exercise of the Post-Term Option,
Clinigen shall pay Theravance, within thirty (30) days after the end of each
Calendar Quarter from the date the Post-Term Option is exercised, royalty
payments as follows:

 

1)                                     On total Annual Net Sales in the
Territory up to and including [***]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

2)                                     On total Annual Net Sales in the
Territory greater than [***]

 

6.03              Royalty Responsibilities; Net Sales Reports.

 

(a)                                 Payments to Third Parties.

 

(i)                                               Subject to Section
6.03(a)(ii), if, as a result of a settlement approved by both Parties or as a
result of a final non-appealable judgment, Clinigen is required to pay any
amounts to a Third Party directly because using or selling the Licensed Product
in a Country of the Territory is found to infringe the rights of such Third
Party, Clinigen shall deduct [***] of any such amount paid to such Third Party
from the royalties otherwise due Theravance on Net Sales of the Licensed Product
in such Country.

 

(ii)                                            Clinigen shall pay any amounts
owed to a Third Party as a result of the use of Clinigen Patents or Clinigen
Know-How with respect to sales of Licensed Product and shall not deduct any of
such amounts from the royalties due Theravance.

 

(b)                                 Net Sales Report. Within thirty (30) days
after the end of each Calendar Quarter, Clinigen shall submit to Theravance a
written report setting forth on a Country-by-Country basis Net Sales during such
Calendar Quarter, total royalty payments due Theravance, relevant market share
data and any payments made to any Third Party pursuant to Section 6.03(a)(i)
(each a “Net Sales Report”).

 

6.04              GAAP. All financial terms and standards defined or used in
this Agreement for sales or activities shall be governed by and determined in
accordance with United States generally accepted accounting principles,
consistently applied.

 

6.05              Currencies. Monetary conversion from the currency used in the
Territory into United States Dollars shall be calculated as follows, unless
otherwise mutually agreed to by the Parties: the quarterly rate shall be the
daily closing spot rates on the last Business Day of the relevant Calendar
Quarter using the exact figures provided by the Financial Times.

 

6.06              Manner of Payments. All sums due under this Article VI shall
be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account(s) set forth in Section 15.17 of this
Agreement. Clinigen shall notify Theravance as to the date and amount of any
such wire transfer to Theravance at least five (5) Business Days prior to such
transfer.

 

6.07              Interest on Late Payments. If Clinigen shall fail to make a
timely payment pursuant to this Article VI, any such payment that is not paid on
or before the date such payment is due under this Agreement shall bear interest,
to the extent permitted by applicable Laws, at the average one-month London
Inter-Bank Offering Rate (LIBOR) for the United States Dollar as reported from
time to time in The Wall Street Journal, effective for the first date on which
payment was delinquent and calculated on the number of days such payment is
overdue or, if such rate is not regularly published, as published in such source
as the Joint Steering Committee agrees.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

--------------------------------------------------------------------------------


 

6.08              Taxes. Clinigen shall be responsible for all taxes, levies and
other duties on Licensed Product sale arising out of this Agreement (“Taxes”)
other than taxes attributable to Theravance income.  If Clinigen is required by
applicable law (after giving effect to any applicable tax treaty) to deduct or
withhold any Taxes (other than taxes attributable to Theravance income) from or
in respect of any amount payable to Theravance under this Agreement, (a)
Clinigen shall make the necessary withholding or deduction of applicable Taxes
and pay the relevant taxation authority the minimum amount necessary to comply
with the applicable law, and (b) the corresponding amount payable hereunder
shall be increased as may be necessary so that after Clinigen makes all required
deductions or withholdings, Theravance shall receive an amount equal to the
amount it would have received had no such deductions or withholdings been made. 
Should Theravance be able, within the maximum period allowable by applicable
law, to utilize as a tax credit or tax deduction any amounts withheld or
deducted by Clinigen as provided above, Theravance shall promptly notify
Clinigen of the amount of such tax credit or other tax benefit within thirty
(30) days after such amount can first be calculated and, at the time of such
notice, refund the amount of such credit (or amount of tax saved with respect to
such deduction) to Clinigen, or, if Clinigen so requests in writing prior to
such time, provide a credit for such amount to Clinigen hereunder whereby
Clinigen shall be entitled to deduct such amount from the next payment due to
Theravance under this Agreement.   Both Parties shall reasonably cooperate with
each other, including by providing such certifications or other documentation,
as may reasonably be necessary to obtain any exemption, reduction or exception
available under applicable law from any such deduction or withholding from
amounts payable hereunder.

 

6.09              Financial Records; Audits. Clinigen shall keep, and shall
cause its Affiliates, sublicensees and subcontractors to keep, such accurate and
complete records of Net Sales as are necessary to determine the amounts due to
Theravance under this Agreement and such records shall be retained by Clinigen
or any of its Affiliates or sublicensees (in such capacity, the “Recording
Party”) during the Term. During normal business hours and with reasonable
advance notice to the Recording Party, such records shall be made available for
inspection, review and audit, at the request and expense of Theravance, by an
independent certified public accountant, or the local equivalent, appointed by
Theravance and reasonably acceptable to the Recording Party for the sole purpose
of verifying the accuracy of the Recording Party’s accounting reports and
payments made or to be made pursuant to this Agreement; provided, however, that
such audits may not be performed by Theravance more than once per Calendar Year.
Such accountants shall be instructed not to reveal to Theravance the details of
their review, except for (i) such information as is required to be disclosed
under this Agreement and (ii) such information presented in a summary fashion as
is necessary to report the accountants’ conclusions to Theravance, and all such
information shall be deemed Confidential Information of the Recording Party;
provided, however, that in any event such information may be presented to
Theravance in a summary fashion as is necessary to report the accountants’
conclusions. All costs and expenses incurred in connection with performing any
such audit shall be paid by Theravance unless the audit discloses at least a
five percent (5%) shortfall, in which case the Recording Party will bear the
full cost of the audit for such Calendar Year. Theravance will be entitled to
recover any shortfall in payments due to it as determined by such audit plus
interest thereon calculated in accordance with Section 6.07, or alternatively
shall have the right to offset and deduct any such shortfall in payments due to
it against payments Theravance is otherwise required to make to the Reporting
Party under this Agreement. The documents from which were calculated the sums
due under this Article VI shall

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

--------------------------------------------------------------------------------


 

be retained by the relevant Party during the Term.  If the Recording Party is
not Clinigen, Clinigen shall cause its Affiliate or sublicensee to perform the
obligations under this Section 6.09.

 

ARTICLE VII.                                                           
PROMOTIONAL MATERIALS

 

7.01              Markings of Promotional Materials. To the extent not forbidden
under applicable Laws, and further to the extent reasonably practicable, all
Promotional Materials for use with the Licensed Product in the Territory will,
at Theravance’s sole discretion, indicate the contribution of the license from
Theravance for the Licensed Product. Subject to the foregoing, the Theravance
Housemark and the Clinigen Housemark shall both be given exposure and prominence
on all Promotional Materials, as well as labeling, package inserts or outserts
and packaging for the Licensed Product in the Territory. Unless required by
applicable Laws, Theravance at its sole discretion may choose not to have the
Theravance Housemark displayed on such Promotional Materials or labeling.

 

7.02              Statements Consistent with Labeling. Clinigen and its
Affiliates, sublicensees and subcontractors shall ensure that sales
representatives detail the Licensed Product in a manner and consistent with the
requirements of applicable Laws.

 

ARTICLE VIII.                                                       REGULATORY
MATTERS

 

8.01              Regulatory Filings. Clinigen shall also be solely responsible
for filing any additional regulatory applications for the Licensed Product in
the Territory with the appropriate Governmental Authorities and will use
Diligent Efforts in seeking appropriate Marketing Authorization and Marketing
Authorization Approval for the Licensed Product in each Country in the
Territory.  If agreed by the Joint Steering Committee, and if consistent with
Clinigen’s Diligent Efforts obligations, Clinigen may choose not to seek
Marketing Authorization and Marketing Authorization Approval for the Licensed
Product in a particular Country.  The regulatory approvals which may be required
for the performance of this Agreement include, without limitation: permission to
conduct any clinical trials in the Territory, permissions necessary for conduct
of clinical trials in the Territory (e.g., permission for importation of a
medicinal preparation for clinical trials, permission for exportation of
biological materials), Marketing Authorization and Marketing Authorization
Approval. Upon Clinigen’s request, and as agreed and coordinated by the Joint
Steering Committee, Theravance will endeavor to provide Clinigen such reasonable
assistance as may be reasonably required by Clinigen to fulfill its
responsibilities hereunder. Such Theravance assistance may be provided directly
or through Theravance’s vendors or contractors. Clinigen shall be responsible
for maintaining the regulatory approvals obtained under this Section 8.01 and
shall solely own all such regulatory approvals in the Territory. Clinigen shall
be fully responsible for bearing all costs and expense associated with
undertaking and completing said registration activities in the Territory,
including but not limited to the costs of preparing and prosecuting applications
for such regulatory approvals and fees payable to regulatory agencies in
obtaining and maintaining same.

 

8.02              Access to and Use of Regulatory Filings.

 

(a)                                 Clinigen will provide Theravance with full
and timely access free of charge to any and all regulatory filings and
associated data generated by or on behalf of Clinigen

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

and its Affiliates or sublicensees or subcontractors related to the Licensed
Product. Theravance will have the unrestricted right to use and cite any such
regulatory filings and associated data to support Development and
Commercialization of the Licensed Product outside the Territory.

 

(b)                                 Theravance will, on an annual basis, provide
Clinigen with an index listing all regulatory filings relating to the Licensed
Product outside the Territory.  At Clinigen’s request, Theravance will provide
Clinigen with full and timely access free of charge to any and all such
regulatory filings and associated data generated by or on behalf of Theravance
and its Affiliates or sublicensees or subcontractors that is reasonably
necessary for the Commercialization of the Licensed Product inside the
Territory.  Clinigen will have the right to use and cite any such regulatory
filings and associated data to fulfill its obligations under this Agreement
inside the Territory.

 

8.03              Exchange of Drug Safety Information.

 

(a)                                 Clinigen shall be responsible for recording,
investigating, summarizing, notifying, reporting and reviewing all Adverse Drug
Experiences in the Territory in accordance with applicable Laws and shall
require that its Affiliates, sublicensees and subcontractors (i) adhere to all
requirements of applicable Laws that relate to the reporting and investigation
of Adverse Drug Experiences in the Territory, and (ii) inform the Joint Steering
Committee promptly of such matters arising therefrom.

 

(b)                                 Theravance shall notify Clinigen as soon as
practicable of all “adverse reactions”, “serious adverse reactions” and
“unexpected adverse reactions” as such terms are defined in Directive 2001/83/EC
and all “adverse events,” “adverse experiences” and “adverse drug reactions” as
such terms are defined in ICH E2A that occur outside the Territory to enable
Clinigen to comply with the Guideline on good pharmacovigilance practices (GVP)
Module VI — Management and reporting of adverse reactions to medicinal products.

 

8.04              Recalls or Other Corrective Action. Each Party shall, as soon
as practicable, notify the other Party of any recall information received by it
in sufficient detail to allow the Parties to comply with any and all applicable
Laws. Clinigen shall promptly notify Theravance of any material actions to be
taken by Clinigen with respect to any recall or market withdrawal or other
corrective action related to the Licensed Product in the Territory prior to such
action to permit Theravance a reasonable opportunity to consult with Clinigen
with respect thereto. All costs and expenses with respect to a recall, market
withdrawal or other corrective action in the Territory shall be borne by
Clinigen, subject to Clinigen’s right to be indemnified pursuant to Section
12.02 if applicable. Clinigen shall have sole responsibility for and shall make
all decisions with respect to any recall, market withdrawals or any other
corrective action related to the Licensed Product in the Territory.

 

8.05              Events Affecting Integrity or Reputation. The Parties shall
notify each other immediately of any circumstances of which they are aware and
which could impair the integrity and reputation of the Licensed Product or if a
Party is threatened by the unlawful activity of any Third Party in relation to
the Licensed Product, which circumstances shall include, by way of illustration,
deliberate tampering with or contamination of the Licensed Product by any Third
Party as a means of extorting payment from the Parties or another Third Party.
In any such

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

circumstances, the Parties shall use Diligent Efforts to limit any damage to the
Parties and/or to the Licensed Product. The Parties shall promptly call a Joint
Steering Committee meeting to discuss and resolve such circumstances.

 

ARTICLE IX.                                                               
ORDERS; SUPPLY AND RETURNS

 

9.01              Orders and Bookings of Sales. Except as otherwise expressly
stated in this Agreement, Clinigen shall have the right in the Territory to (i)
receive, accept and fill orders for Licensed Product sold by Clinigen, (ii)
control invoicing, order processing and collection of accounts receivable for
Licensed Product sold by Clinigen and (iii) record in its books of account sales
of Licensed Product sold by Clinigen.

 

9.02              Supply of API Compound for Commercial Requirements. Theravance
shall be responsible, either directly or through Theravance’s vendors or
contractors, for supplying at Clinigen’s expense API Compound for
Commercialization activities in the Territory. Clinigen will reimburse
Theravance within forty five (45) days of receipt of itemized invoices for all
of Theravance’s Fully Burdened Cost incurred after the Effective Date associated
with supplying such API Compound as mutually agreed by the Parties. Such API
Compound shall be manufactured and supplied in accordance with all applicable
Laws and then current Good Manufacturing Practices. A forecast for API Compound
requirements for Commercialization of the Licensed Product in the Territory
shall be prepared and periodically updated by the Joint Steering Committee and
coordinated with the applicable Marketing Plan for the Licensed Product.

 

9.03              Supply of Licensed Product for Commercialization. Theravance
shall be responsible, either directly or through Theravance’s vendors or
contractors, for supplying at Clinigen’s expense formulated, packaged and
labeled Licensed Product for Commercialization activities in the Territory or,
at Clinigen’s request, unlabeled finished product for Clinigen to manage
packaging and labeling within the Territory. Such formulated, packaged and
labeled Licensed Product shall be manufactured and supplied in accordance with
all applicable Laws and then current Good Manufacturing Practices. Clinigen will
reimburse Theravance within thirty (30) days of receipt of itemized invoices for
all of Theravance’s Fully Burdened Cost incurred after the Effective Date
associated with supplying such formulated Licensed Product as mutually agreed by
the Parties. A forecast for formulated, packaged and labeled Licensed Product
requirements for Commercialization in the Territory shall be prepared and
periodically updated by the Joint Steering Committee and coordinated with the
applicable Marketing Plan for the Licensed Product.  During the three (3) month
period following the Effective Date, the Parties shall in good faith use
Diligent Efforts to enter into a supply agreement to carry out the principles
set forth in this Section 9.03 and to address manufacturing of the API Compound
and the formulated Licensed Product, to comply with regulatory requirements for
sale in the Territory.

 

9.04              Manufacturing in the Territory. If the Joint Steering
Committee decides to have the Licensed Product made, packaged or labeled by a
Third Party in the Territory and assigns responsibility to Clinigen to supervise
or manage such work and Clinigen accepts such responsibility, then Clinigen
shall have a non-exclusive, royalty-free, sublicensable, transferrable license
under the Theravance Patents, Theravance Trademarks, Theravance Know-How,
Theravance Inventions and Theravance’s rights in the Joint Inventions and/or
Joint Invention Patents to import, export, use, make and have made API Compound
and formulated Licensed

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

Product within the Field and inside the Territory to the extent necessary to
fulfill its assigned responsibilities, subject to any limitations established by
Theravance.  For the sake of clarity and avoidance of doubt, the foregoing
license shall not expand Clinigen’s rights with respect to the Commercialization
of the Licensed Products.

 

ARTICLE X.                                                                    
CONFIDENTIAL INFORMATION

 

10.01       Confidential Information. Each of Clinigen and Theravance and their
respective Affiliates and sublicensees shall keep all Confidential Information
received from the other Party with the same degree of care it maintains the
confidentiality of its own Confidential Information. Each of Clinigen and
Theravance undertake and make their respective Affiliates and sublicensees
undertake to take any and all steps or actions necessary or desirable under
applicable legislation to keep secret the Confidential Information disclosed
under this Agreement. Neither Party or its respective Affiliates or sublicensees
shall use such Confidential Information for any purpose other than in the
performance of or as described in this Agreement, or disclose the same to any
other Person other than to such of its agents or contractors who have a need to
know such Confidential Information to implement the terms of this Agreement or
enforce its rights under this Agreement. A Receiving Party shall advise any
agent or contractor who receives such Confidential Information of the
confidential nature thereof and of the obligations contained in this Agreement
relating thereto, and the Receiving Party shall ensure that all such agents
comply with such obligations as if they had been a Party hereto. The
Confidential Information may be disclosed in confidence to the Receiving Party’s
employees, directors, officers, agents, contractors and any other Persons on a
need to know basis on the condition that it is not to be reproduced, copied or
used for any other purpose than the purpose for which it is provided hereunder.
No disclosure of the Confidential Information shall be made by the Receiving
Party to its employees, directors, officers, agents and other Persons unless and
until such employees, directors, officers, agents, contractors and other Persons
have agreed in writing: (a) to hold such Confidential Information in confidence
at least to the extent that the Receiving Party is obligated hereunder; and (b)
not to use such Confidential Information, except as permitted by the terms of
this Agreement. Upon termination of this Agreement, the Receiving Party shall
return or destroy, at the Disclosing Party’s request, all documents, tapes or
other media containing Confidential Information of the Disclosing Party that
remain in the Receiving Party’s, its agents’ or contractors’ possession, except
that the Receiving Party may keep one copy of the Confidential Information in
the legal department files of the Receiving Party, solely for archival purposes.
Such archival copy shall be deemed to be the property of the Disclosing Party,
and shall continue to be subject to the provisions of this Article X
notwithstanding any earlier termination of this Agreement or otherwise. Each
Party will be liable for breach of this Article X by any of its agents,
Affiliates, sublicensees, subcontractors, or its Affiliates’ sublicensees and
subcontractors.

 

10.02       Permitted Disclosure and Use. Notwithstanding Section 10.01, a Party
may disclose Confidential Information belonging to the other Party only to the
extent such disclosure is reasonably necessary to: (a) obtain Marketing
Authorization of the Licensed Product or any other necessary permissions,
approvals and other documents issued by Governmental Authorities; (b) enforce
the provisions of this Agreement; or (c) comply with Laws. If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
this Section 10.02, such Party shall give reasonable advance notice of such
intended disclosure to the other Party to permit such other Party sufficient
opportunity to object to such disclosure or to take measures to ensure

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

confidential treatment of such information. The Receiving Party will cooperate
reasonably with the Disclosing Party’s efforts to protect the confidentiality of
the information.  Notwithstanding Section 10.01, the Theravance may use and
disclose the Confidential Information of Clinigen as necessary to make, have
made and Develop the Licensed Product and to make, have made and Develop
additional compounds or products for the treatment of bacterial infections so
long as the recipient of such Confidential Information is bound by
confidentiality obligations no less restrictive than contemplated by the Parties
in this Agreement and the Clinigen is named as an intended third party
beneficiary of such confidentiality agreement.

 

10.03       Publications. Subject to any Third Party rights existing as of the
Effective Date, Clinigen shall submit to the Joint Steering Committee for review
and approval (i) all proposed academic, scientific or medical publications
relating to a Licensed Product or any research or Development activities under
this Agreement and intended for major international peer reviewed journals, (ii)
public presentations for major international conferences relating to a Licensed
Product or any research or Development activities under this Agreement and (iii)
a copy of any other publications or public presentations related to the Licensed
Product or any research or Development activities under this Agreement not
covered by (i) and (ii) on a full and timely access basis, in each case for
review in connection with preservation of Patent rights, and trade secrets, to
determine whether Confidential Information should be modified or deleted from
the proposed publication or public presentation and/or to confirm consistency
with industry standard and customary good publication practice. Written copies
of such proposed publications and presentations shall be submitted to the Joint
Steering Committee no later than sixty (60) days before submission for
publication or presentation and the Joint Steering Committee shall provide its
comments with respect to such publications and presentations within ten (10)
Business Days after its receipt of such written copy. The review period may be
extended for an additional sixty (60) days if a representative of the
non-publishing Party on the Joint Steering Committee can demonstrate a
reasonable need for such extension including, but not limited to, the
preparation and filing of patent applications. By mutual agreement of the
Parties, this period may be further extended. The Parties will each comply with
standard academic practice regarding authorship of scientific publications and
recognition of contribution of other parties in any publications relating to the
Licensed Product or any research or Development activities under this Agreement.

 

10.04       Public Announcements. Except as may be expressly permitted under
Section 10.03 or required by applicable Laws and subject to the final two
sentences of this Section 10.04, neither Party will make any public announcement
of any information regarding this Agreement, the Licensed Product or any
research or Development activities under this Agreement without the prior
written approval of the other Party, which approval shall not be withheld
unreasonably. Once any statement is approved for disclosure by the Parties or
information is otherwise made public in accordance with the preceding sentence,
either Party may make a subsequent public disclosure of the contents of such
statement without further approval of the other Party. Notwithstanding the
foregoing, within sixty (60) days following the Effective Date, appropriate
representatives of the Parties will meet and agree upon a process and principles
for reaching timely consensus on how the Parties will make public disclosure
concerning this Agreement, the Licensed Product or any research and Development
activities under this Agreement.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

10.05       Confidentiality of this Agreement. The terms of this Agreement shall
be Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article X.

 

10.06       Survival. The obligations and prohibitions contained in this Article
X shall survive the expiration or termination of this Agreement for a period of
ten (10) years.

 

ARTICLE XI.                                                               
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

11.01       Mutual Representations and Warranties. Theravance and Clinigen each
represents and warrants to the other as of the Effective Date that:

 

(a)                                 Such Party:

 

(i)                                               is a company duly organized,
validly existing, and in good standing under the Laws of its incorporation;

 

(ii)                                            is duly qualified as a
corporation and in good standing under the Laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on its financial condition or its ability to perform its
obligations hereunder;

 

(iii)                                         has the requisite corporate power
and authority and the legal right to conduct its business as now conducted and
hereafter contemplated to be conducted;

 

(iv)                                        has or will obtain all necessary
licenses, permits, consents, or approvals from or by, and has made or will make
all necessary notices to, all Governmental Authorities having jurisdiction over
such Party, to the extent required for the ownership and operation of its
business, where the failure to obtain such licenses, permits, consents or
approvals, or to make such notices, would have a material adverse effect on its
financial condition or its ability to perform its obligations hereunder; and

 

(v)                                           is in compliance with its charter
documents;

 

(b)                                 The execution, delivery and performance of
this Agreement by such Party and all instruments and documents to be delivered
by such Party hereunder:

 

(i)                                               are within the corporate power
of such Party;

 

(ii)                                            have been duly authorized by all
necessary or proper corporate action;

 

(iii)                                         do not conflict with any provision
of the charter documents of such Party;

 

(iv)                                        will not, to the best of such
Party’s knowledge, violate any Laws or regulation or any order or decree of any
court of governmental instrumentality; will not violate or conflict with any
terms of any indenture, mortgage, deed of trust, lease, agreement, or other

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

--------------------------------------------------------------------------------


 

instrument to which such Party is a party, or by which such Party or any of its
property is bound, which violation would have a material adverse effect on its
financial condition or on its ability to perform its obligations hereunder;

 

(c)                                  This Agreement has been duly executed and
delivered by such Party and constitutes a legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as such enforceability may be limited by applicable insolvency and other Laws
affecting creditors’ rights generally, or by the availability of equitable
remedies; and

 

(d)                                 All of its employees, officers, and
consultants have executed agreements or have existing obligations under Laws
requiring assignment to such Party of all Inventions made by such individuals
during the course of and as the result of their association with such Party, and
obligating such individuals to maintain as confidential such Party’s
Confidential Information.

 

11.02       Additional Clinigen Representations and Warranties. Clinigen further
represents, warrants to Theravance as of the Effective Date that:

 

(a)                                 Clinigen has utilized its own scientific,
marketing and distribution expertise and experience to analyze and evaluate both
the scientific and commercial value of this collaboration and, except for the
specific warranties and representations made by Theravance hereunder, has solely
relied on such analysis and evaluations in deciding to enter into this
Agreement; and

 

(b)                                 Neither Clinigen nor any of its Affiliates
is a party to or otherwise bound by any oral or written contract or agreement
that will result in any Person obtaining any interest in, or that would give to
any Person any right to assert any claim in or with respect to, any of
Clinigen’s rights granted under this Agreement.

 

11.03       Additional Theravance Representations and Warranties.  Theravance
further represents and warrants to Clinigen as of the Effective Date that:

 

(a)                                 Having carried out and completed diligent
searches in relation to the Theravance Patents and Theravance Trademarks, and
other than as set forth in the Disclosure Letter, Theravance is not aware, nor
has been made aware, of any conflict or likely future conflict with the
intellectual property rights of any Third Party with respect to Theravance
Patents, Theravance Inventions, Theravance Know-How or Theravance Trademarks or
which will arise as a result of the Commercialization of the Licensed Products.

 

(b)                                 Exhibit B sets forth a complete and accurate
list of the Theravance Patents as of the Effective Date.

 

(c)                                  Exhibit C sets forth a complete and
accurate list of the registrations or pending applications for Theravance
Trademarks as of the Effective Date.

 

(d)                                 Theravance is the sole and exclusive owner
of the entire right, title and interest in each of the Theravance Patents,
Theravance Trademarks, Theravance Inventions,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------


 

Theravance Know-How and Marketing Authorizations.  As of the Effective Date, the
Theravance Patents, Theravance Trademarks, Theravance Inventions, Theravance
Know-How and Marketing Authorizations are not subject to any encumbrance, lien
or claim of ownership by any Third Party, and Theravance is not aware of any
facts that would preclude Theravance from having unencumbered title to the
Theravance Patents, Theravance Trademarks, Theravance Inventions, Theravance
Know-How and Marketing Authorizations. Other than as set forth in the Disclosure
Letter, Theravance has not received any notice of any claim by any Third Party
challenging the ownership or right to use of Theravance in and to the Theravance
Patents, Theravance Trademarks, or Marketing Authorizations, or challenging its
right to use or ownership of any of the Theravance Know-How or Theravance
Inventions, or making any adverse claim of ownership thereof.

 

(e)                                  To the knowledge of Theravance, no
intellectual property rights other than those under the Theravance Patents,
Theravance Know-How, Theravance Inventions, Theravance’s rights in the Joint
Inventions and/or Joint Invention Patents, and Theravance Trademarks are
necessary for Clinigen to Commercialize the Licensed Products, except as set
forth in the Disclosure Letter.

 

(f)                                   To the knowledge of Theravance, no Third
Party is infringing any of the issued Theravance Patents nor has Theravance put
any Third Party on notice of infringing any of the issued Theravance Patents
except as set forth in the Disclosure Letter.

 

(g)                                  To the knowledge of Theravance, no Third
Party is infringing any of the Theravance Trademarks nor has Theravance put any
Third Party on notice of infringing any of the Theravance Trademarks.

 

(h)                                 There is no pending, decided or settled
opposition, interference proceeding, reexamination proceeding, cancellation
proceeding, injunction, lawsuit, hearing, investigation, complaint, arbitration,
mediation, demand, International Trade Commission investigation, decree, or any
other dispute, disagreement, or claim involving a Theravance Patent, in each
case alleged in writing to Theravance (collectively referred to herein as
“Disputes”), nor to the knowledge of Theravance has any such Dispute been
threatened, in each case challenging the legality, validity, enforceability or
ownership of any Theravance Patent.

 

(i)                                     Theravance has not received notice from
any Third Party of a claim that an issued patent of any Third Party would be
infringed by the manufacture, having made, use, Development, Commercialization,
distribution, marketing, offer for sale, sale, exportation or importation of a
Theravance Compound and/or a Licensed Product under this Agreement;

 

(j)                                    To Theravance’s knowledge, each of the
Theravance Patents is valid and enforceable (if issued) or subsisting and not
abandoned (if pending).  Theravance has not received notice from any Third Party
of a claim asserting the invalidity, misuse, unregisterability or
unenforceability of any of the Theravance Patents, or challenging its right to
use or ownership of any of the Theravance Patents, Theravance Inventions, or the
Theravance Know-How, or making any adverse claim of ownership thereof;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

--------------------------------------------------------------------------------


 

(k)                                 To Theravance’s knowledge, the conception,
development and reduction to practice of the Theravance Inventions, Theravance
Know-How and the inventions claimed in the Theravance Patents have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any Third Party.  Theravance has not received notice from any Third
Party that any trade secrets or other intellectual property rights of such Third
Party would be misappropriated by the development and reduction to practice of
the Theravance Inventions, Theravance Know-How, or the inventions claimed in the
Theravance Patents;

 

(l)                                     Other than as set forth in the
Disclosure Letter, there is no claim or demand of any Person or entity
pertaining to, or any proceeding which is pending or, to the knowledge of
Theravance, threatened, that challenges the validity, use or existence of any
Theravance Patent, Theravance Know-How, Theravance Invention, Theravance
Trademark, Marketing Authorization, the rights granted herein to Clinigen in
respect of any Theravance Patent, Theravance Know-How, Theravance Invention,
Theravance Trademark, Marketing Authorization, or claims that any default exists
under any license with respect to any Theravance Patent, Theravance Know-How,
Theravance Invention, or Theravance Trademark, Marketing Authorization or to
which Theravance is a party, except where such claim, demand or proceeding would
not materially and adversely affect the ability of Theravance to carry out its
obligations under this Agreement; and

 

(m)                             To Theravance’s belief and knowledge the
production of formulated Licensed Products that meet the regulatory requirements
in the Territory is technically possible.

 

11.04       Covenants.

 

(a)                                 Compliance.                           Each
Party hereby covenants and agrees during the Term that it shall carry out its
obligations or activities hereunder in accordance with (i) the terms of this
Agreement and (ii) all applicable Laws.

 

(b)                                 Clinigen Covenant, Agreement and Obligation
Relating to Further Commercialization. Clinigen and its Affiliates and
Clinigen’s and its Affiliates’ licensees and sublicensees under this Agreement
[***].

 

11.05       Disclaimer of Warranty. Subject to the specific warranties and
representations given under Section 11.01 through and including Section 11.03,
nothing in this Agreement shall be construed as a warranty or representation by
either Party (i) that the Licensed Product made, used, sold or otherwise
disposed of under this Agreement is or will be free from infringement of
patents, copyrights, trademarks, industrial design or other intellectual
property rights of any Third Party, (ii) regarding the effectiveness, value,
safety, non-toxicity, patentability, or non-infringement of any patent
technology, the Licensed Product or any information or results provided by
either Party pursuant to this Agreement or (iii) that the Licensed Product will
obtain Marketing Authorization or appropriate pricing approval in the Territory.
Each Party explicitly accepts all of the same as experimental and for
Development purposes, and without any express or implied warranty from the other
Party. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY WARRANTY, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

30

--------------------------------------------------------------------------------


 

11.06       Breach by Clinigen.  Breach of any Clinigen representation or
warranty specified in Section 11.01 and Section 11.02 above shall constitute a
material breach of this Agreement by Clinigen. Without any prejudice to any
other remedies granted to Theravance by this Agreement and/or by applicable
Laws, in this event Theravance may unilaterally refuse to perform this Agreement
in whole or in any part without recourse to a court thus having this Agreement
terminated upon thirty (30) days written notice. Such termination shall become
effective at the end of such thirty (30) day period, unless Clinigen cures such
breach, during such thirty (30) day period, or if such breach is curable but not
within such thirty (30) day period, and Clinigen initiates and diligently
pursues a cure for such breach then such termination shall become effective at
the end of forty-five (45) days unless Clinigen cures such breach. Clinigen
shall fully reimburse Theravance for all damages, costs and expenses (including
actual damages and lost profit) resulting from such refusal to perform.

 

11.07       Consequences of Breach by Clinigen.  Clinigen further undertakes to
fully reimburse and compensate Theravance for all direct damages, costs and
expenses (including reasonable attorneys’ fees), which Theravance may suffer or
which may be asserted against Theravance caused by, or arising in connection
with:

 

(a)                                 any material breach by Clinigen of
representations and warranties provided by Clinigen hereunder;

 

(b)                                 the relationship between Clinigen and any of
its Affiliates, employees, agents or contractors, including, but not limited to,
all authors of the Clinigen Know-How, Clinigen Patents, Clinigen Inventions and
Joint Inventions and other owners of intellectual property used by Clinigen for
performance of its obligations under this Agreement; or

 

(c)                                  any claim of any party alleging that the
ownership, disposal and/or use by Theravance (or any of its respective
Affiliates, sublicensees or subcontractors), of the Clinigen Know-How, Clinigen
Patents, Clinigen Inventionsand/or Joint Inventions infringes upon such party’s
intellectual property or related rights or other such party’s rights or
interests.

 

Notwithstanding the definition of Losses, for the sake of clarity and avoidance
of doubt, Clinigen shall not be liable to Theravance (or any of its respective
Affiliates, sublicensees or subcontractors) to reimburse and/or compensate
Theravance for any consequential, indirect, incidental or special damages under
this Section 11.07.

 

11.08       Breach by Theravance.  Breach of any Theravance representation or
warranty specified in Section 11.01 and Section 11.03 above shall constitute a
material breach of this Agreement by Theravance. Without any prejudice to any
other remedies granted to Clinigen by this Agreement and/or by applicable Laws,
in this event Clinigen may unilaterally refuse to perform this Agreement in
whole or in any part without recourse to a court thus having this Agreement
terminated upon thirty (30) days written notice. Such termination shall become
effective at the end of such thirty (30) day period, unless Theravance cures
such breach, during such thirty (30) day period, or if such breach is curable
but not within such thirty (30) day period,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

31

--------------------------------------------------------------------------------


 

and Theravance initiates and diligently pursues a cure for such breach then such
termination shall become effective at the end of forty-five (45) days unless
Theravance cures such breach. Theravance shall fully reimburse Clinigen for all
damages, costs and expenses (including actual damages and lost profit) resulting
from such refusal to perform.

 

11.09       Consequences of Breach by Theravance.  Theravance further undertakes
to fully reimburse and compensate Clinigen all direct damages, costs and
expenses (including reasonable attorneys’ fees), which Clinigen may suffer or
which may be asserted against Clinigen caused by, or arising in connection with:

 

(a)                                 any material breach by Theravance of
representations and warranties provided by Theravance hereunder;

 

(b)                                 the relationship between Theravance and any
of its Affiliates, employees, agents or contractors, including, but not limited
to, all authors of the Theravance Know-How, Theravance Patents, Theravance
Inventions and Joint Inventions and other owners of intellectual property used
by Theravance for performance of its obligations under this Agreement; or

 

(c)                                  any claim of any party alleging that the
ownership, disposal and/or use by Clinigen (or any of its respective Affiliates,
sublicensees or subcontractors) of the Theravance Know-How, Theravance Patents,
Theravance Inventions and/or Joint Inventions infringes upon such party’s
intellectual property or related rights or other such party’s rights or
interests.

 

Notwithstanding the definition of Losses, for the sake of clarity and avoidance
of doubt, Theravance shall not be liable to Clinigen (or any of its respective
Affiliates, sublicensees or subcontractors) to reimburse and/or compensate
Clinigen for any consequential, indirect, incidental or special damages under
this Section 11.09.

 

ARTICLE XII.                                                          
INDEMNIFICATION

 

12.01       Indemnification by Clinigen. Subject to Section 12.04 and
Section 13.02, Clinigen shall defend, indemnify and hold harmless Theravance and
its Affiliates and each of their officers, directors, employees, successors and
assigns from and against all Claims of Third Parties, and all associated Losses,
to the extent arising out of (a) Clinigen’s negligence or willful misconduct in
performing any of its obligations under this Agreement, (b) a breach by Clinigen
of any of its representations, warranties, covenants or agreements under this
Agreement, (c) the manufacture, use, handling, storage, marketing, sale,
offering for sale, importation, distribution or other disposition of the API
Compound or the Licensed Product by Clinigen, its Affiliates, agents or
sublicensees, or (d) any agreement between Clinigen and a Third Party pertaining
to the Licensed Product, except to the extent such Losses result from the
negligence or willful misconduct of Theravance.

 

12.02       Indemnification by Theravance. Subject to Section 12.04 and
Section 13.02, Theravance shall defend, indemnify and hold harmless Clinigen and
its Affiliates and each of their officers, directors, employees, successors and
assigns from and against all Claims of Third Parties, and all associated Losses,
to the extent arising out of (a) Theravance’s negligence or willful misconduct
in performing any of its obligations under this Agreement, (b) a breach by
Theravance of any of its representations, warranties, covenants or agreements
under this Agreement, (c) an

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

32

--------------------------------------------------------------------------------


 

Infringement Claim, (d) the manufacture, use, handling, storage, marketing,
sale, offering for sale, importation, distribution or other disposition of the
API Compound or the Licensed Product by Theravance, its Affiliates, agents or
sublicensees, or (e) any agreement between Theravance and a Third Party
pertaining to the Licensed Product, except to the extent such Losses result from
the negligence or willful misconduct of Clinigen.

 

12.03       Procedure for Indemnification.

 

(a)                                 Notice. Each Party will notify promptly the
other in writing if it becomes aware of a Claim (actual or potential) by any
Third Party (a “Third Party Claim”) for which indemnification may be sought by
that Party and will give such information with respect thereto as the other
Party shall reasonably request. If any proceeding (including any governmental
investigation) is instituted involving any Party for which such Party may seek
an indemnity under Section 12.01 or Section 12.02, as the case may be (the
“Indemnified Party”), the Indemnified Party shall not make any admission or
statement concerning such Third Party Claim, but shall promptly notify the other
Party (the “Indemnifying Party”) orally and in writing and the Indemnifying
Party and Indemnified Party shall meet to discuss how to respond to any Third
Party Claims that are the subject matter of such proceeding. The Indemnifying
Party shall not be obligated to indemnify the Indemnified Party to the extent
any admission or statement made by the Indemnified Party or any failure by such
Party to notify the Indemnifying Party of the claim materially prejudices the
defense of such claim.

 

(b)                                 Defense of Claim. If the Indemnifying Party
elects to defend or, if local procedural rules or Laws do not permit the same,
elects to control the defense of a Third Party Claim, it shall be entitled to do
so provided it gives notice to the Indemnified Party of its intention to do so
within twenty-five (25) days after the receipt of the written notice from the
Indemnified Party of the potentially indemnifiable Third Party Claim (the
“Defense Notice”). The Indemnifying Party expressly agrees the Indemnifying
Party shall be responsible for satisfying and discharging any award made to or
settlement reached with the Third Party pursuant to the terms of this Agreement
without prejudice to any provision in this Agreement or right at Laws which will
allow the Indemnifying Party subsequently to recover any amount from the
Indemnified Party to the extent the liability under such settlement or award was
attributable to the Indemnified Party. Subject to compliance with the Defense
Notice, the Indemnifying Party shall retain counsel reasonably acceptable to the
Indemnified Party (such acceptance not to be unreasonably withheld, refused,
conditioned or delayed) to represent the Indemnified Party and shall pay the
reasonable fees and expenses of such counsel related to such proceeding. In any
such proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party. The Indemnified Party shall not settle any claim for
which it is seeking indemnification without the prior written consent of the
Indemnifying Party which consent shall not be unreasonably withheld, refused,
conditioned or delayed. The Indemnified Party shall, if requested by the
Indemnifying Party, cooperate in all reasonable respects in the defense of such
claim that is being managed and/or controlled by the Indemnifying Party. The
Indemnifying Party shall not, without the written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, refused, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in which
the Indemnified Party is, or based on the same set of facts could have been, a
party and indemnity could have been sought hereunder by the Indemnified Party,
unless such settlement

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

33

--------------------------------------------------------------------------------


 

includes an unconditional release of the Indemnified Party from all liability on
claims that are the subject matter of such proceeding. If the Defense Notice is
not made, then neither Party shall have the right to control the defense of such
Third Party Claim and the Parties shall cooperate in and be consulted on the
material aspects of such defense at each Party’s own expense; provided that if
the Indemnifying Party does not make the Defense Notice, the Indemnifying Party
may at any subsequent time during the pendency of the relevant Third Party Claim
irrevocably elect, if permitted by local procedural rules or Laws, to defend
and/or to control the defense of the relevant Third Party Claim so long as the
Indemnifying Party also agrees to pay the reasonable fees and costs incurred by
the Indemnified Party in relation to the defense of such Third Party Claim from
the inception of the Third Party Claim until the date the Indemnifying Party
assumes the defense or control thereof.

 

12.04       Assumption of Defense. Notwithstanding anything to the contrary
contained herein, an Indemnified Party shall be entitled to assume the defense
of any Third Party Claim with respect to the Indemnified Party, upon written
notice to the Indemnifying Party pursuant to this Section 12.04, in which case
the Indemnifying Party shall be relieved of liability under Section 12.01 or
Section 12.02, as applicable, solely for such Third Party Claim and related
Losses.

 

12.05       Insurance. During the Term of this Agreement and for a period of
three (3) years after the termination or expiration of this Agreement, Clinigen
shall obtain and/or maintain at its sole cost and expense, product liability
insurance (including any self-insured arrangements) in amounts which are
reasonable and customary in the Territory for companies of comparable size and
activities. Such product liability insurance or self-insured arrangements shall
insure against liability pertaining to its obligations under this Agreement
including without prejudice to the generality of the foregoing, personal injury,
physical injury, and property damage. Clinigen shall provide written proof of
the existence of such insurance to Theravance upon request.

 

ARTICLE XIII.                                                      PATENTS and
INVENTIONS

 

13.01       Inventions.

 

(a)                                 Disclosure and Determination of
Inventorship. Each Party shall promptly disclose to the other Party in writing
any Inventions made by it during the Term.  The determination of inventorship
for such Inventions shall be made in accordance with the applicable patent Laws.

 

(b)                                 Ownership of Inventions. Theravance shall
own all Theravance Inventions and Clinigen shall own all Clinigen Inventions.
Theravance and Clinigen shall each own an equal, undivided interest in all Joint
Inventions.

 

13.02       Preparation, Prosecution and Maintenance of Patents.

 

(a)                                 Preparation, Prosecution and Maintenance of
Theravance Patents.

 

(i)                                               Responsibility. Theravance
shall have the exclusive right and the obligation to prepare, file, prosecute in
a diligent manner (including without limitation by conducting interferences,
oppositions and reexaminations or other similar proceedings), maintain (by
timely paying all maintenance fees, renewal fees, and other such fees and
expenses required

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

34

--------------------------------------------------------------------------------


 

under applicable Laws) and extend all Theravance Patents, in accordance with
input from Clinigen as provided herein. Theravance may elect not to prepare,
file, prosecute, maintain or extend Theravance Patents subject to the provisions
of Section 13.02(d), or, if applicable, Theravance may cause its licensors or
licensees to prepare, file, prosecute, maintain or extend Theravance Patents.

 

(ii)                                            Abandonment. Theravance shall
consult with Clinigen and comply with Section 13.02(d) prior to abandoning any
Theravance Patents in the Territory.

 

(iii)                                         Input. Theravance shall regularly
advise Clinigen of the status of all Theravance Patents in the Territory, and,
at Clinigen’s request, shall provide Clinigen with copies of all documentation
concerning Theravance Patents in the Territory, including all correspondence to
and from any Governmental Authority.  Prior to filing patent applications
relating to Theravance Inventions or significant prosecution documents relating
to Theravance Patents in the Territory, Theravance shall solicit Clinigen’s
advice on the content of the patent application or prosecution document and
Theravance shall take into account Clinigen’s reasonable comments related
thereto, unless (without fault of Theravance) deadlines will not permit such
review or Clinigen notifies Theravance that it does not wish to review such
documents.  In the event of a dispute between the Parties regarding the content
of patent applications or prosecution documents, Theravance shall have the final
decision-making authority with respect to any action relating to Theravance
Inventions or Theravance Patents subject to the provisions of
Section 13.02(d) and Section 13.02(i).  Theravance and Clinigen shall agree on
which Countries in the Territory corresponding Theravance Patents shall be filed
within the priority period.  For all Countries outside the Territory, Theravance
shall make the final decision regarding which Countries corresponding Theravance
Patents shall be filed.

 

(iv)                                        Expenses.  Theravance shall be
responsible for all of Theravance’s expenses to procure Theravance Patents in
the Territory and outside the Territory, including all filing fees,
translations, maintenance, annuities and protest proceedings.

 

(b)                                 Preparation, Prosecution and Maintenance of
Clinigen Patents.

 

(i)                                               Responsibility. Clinigen shall
have the exclusive right and the obligation to prepare, file, prosecute in a
diligent manner (including without limitation by conducting interferences,
oppositions and reexaminations or other similar proceedings), maintain (by
timely paying all maintenance fees, renewal fees, and other such fees and
expenses required under applicable Laws) and extend all Clinigen Patents, in
accordance with input from Theravance as provided herein.  Clinigen may elect
not to prepare, file, prosecute, maintain or extend Clinigen Patents subject to
the provisions of Section 13.02(e), or, if applicable, Clinigen may cause its
licensors or licensees to prepare, file, prosecute, maintain or extend Clinigen
Patents.

 

(ii)                                            Abandonment.  Clinigen shall
consult with Theravance and comply with Section 13.02(e) prior to abandoning any
Clinigen Patents.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

35

--------------------------------------------------------------------------------


 

(iii)                                         Input.  Clinigen shall regularly
advise Theravance of the status of all Clinigen Patents and, at Theravance’s
request, shall provide Theravance with copies of all documentation concerning
Clinigen Patents, including all correspondence to and from any Governmental
Authority.  Prior to filing patent applications relating to Clinigen Inventions
or significant prosecution documents relating to Clinigen Patents outside the
Territory, Clinigen shall solicit Theravance’s advice on the content of the
patent application or prosecution document and Clinigen shall take into account
Theravance’s reasonable comments related thereto, unless (without fault of
Clinigen) deadlines will not permit such review or Theravance notifies Clinigen
that it does not wish to review such documents.  In the event of a dispute
between the Parties regarding the content of patent applications or prosecution
documents, Clinigen shall have the final decision-making authority with respect
to any action relating to Clinigen Inventions or Clinigen Patents subject to the
provisions of Section 13.02(e) and Section 13.02(i).  Theravance and Clinigen
shall agree on which Countries in the Territory corresponding Clinigen Patents
shall be filed within the priority period.  For all Countries outside the
Territory, Clinigen shall make the final decision regarding which Countries
corresponding Clinigen Patents shall be filed, subject to Theravance’s
Step-In-Rights in Section 13.02(e).

 

(iv)                                        Expenses.  Clinigen shall be
responsible for all of Clinigen’s expenses to procure Clinigen Patents in the
Territory and outside the Territory, including all filing fees, translations,
maintenance, annuities and protest proceedings.

 

(c)                                  Preparation, Prosecution and Maintenance of
Joint Invention Patents.

 

(i)                                               Responsibility. Theravance
shall have the exclusive right and the obligation to prepare, file, prosecute in
a diligent manner (including without limitation by conducting interferences,
oppositions and reexaminations or other similar proceedings), maintain (by
timely paying all maintenance fees, renewal fees, and other such fees and
expenses required under applicable Laws) and extend all Joint Invention Patents,
in accordance with input from Clinigen as provided herein.  Theravance may elect
not to prepare, file, prosecute, maintain or extend Joint Invention Patents
subject to the provisions of Section 13.02(f), or, if applicable, Theravance may
cause its licensors or licensees to prepare, file, prosecute, maintain or extend
Joint Invention Patents. The Parties agree to cooperate in the preparation and
prosecution of all Joint Invention Patents, including without limitation by
obtaining and executing necessary powers of attorney and assignments by the
named inventors, providing relevant technical reports to the filing Party
concerning the Invention disclosed in Joint Invention Patents, and obtaining
execution of such other documents which shall be needed in the filing and
prosecution of Joint Invention Patents. Theravance and Clinigen shall be
indicated as co-owners of the Joint Invention Patents in the all applicable
documents and filings if it is not prohibited by applicable Laws.

 

(ii)                                            Abandonment. Theravance and
Clinigen shall agree to abandon, or comply with Section 13.02(f) prior to the
abandonment of, any Joint Invention Patents.

 

(iii)                                         Input. Theravance shall regularly
advise Clinigen of the status of all Joint Invention Patents and, at Clinigen’s
request, shall provide Clinigen with copies of all

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

36

--------------------------------------------------------------------------------


 

documentation concerning Joint Invention Patents, including all correspondence
to and from any Governmental Authority.  Prior to filing patent applications
relating to Joint Inventions or significant prosecution documents relating to
Joint Invention Patents, Theravance shall solicit Clinigen’s advice on the
content of the patent application or prosecution document and Theravance shall
take into account Clinigen’s reasonable comments related thereto, unless
(without fault of Theravance) deadlines will not permit such review or Clinigen
notifies Theravance that it does not wish to review such documents.  In the
event of a dispute between the Parties regarding the content of patent
applications or prosecution documents, Theravance shall have the final
decision-making authority with respect to any action relating to Joint
Inventions or Joint Invention Patents subject to the provisions of
Section 13.02(f) and Section 13.02(i). Theravance and Clinigen shall agree on
which Countries in the Territory corresponding Joint Invention Patents shall be
filed within the priority period.  For all Countries outside the Territory,
Theravance shall make the final decision regarding which Countries corresponding
Joint Invention Patents shall be filed subject to the provisions of
Section 13.02(f).

 

(iv)                                        Expenses. Clinigen shall be
responsible for all of Theravance’s external, properly documented, out-of-pocket
expenses incurred after the Effective Date to procure Joint Invention Patents in
the Territory, including without limitation all filing fees, translations,
maintenance, annuities, and protest proceedings.  Theravance will invoice
Clinigen on a quarterly basis beginning the first Calendar Quarter following the
Effective Date, setting forth all such expenses incurred.  Reimbursement will be
made to Theravance in United States Dollars within thirty (30) days of receipt
of the invoice by Clinigen.  Theravance shall be responsible for all of its
external expenses to procure Joint Invention Patents outside the Territory and
for its internal expenses associated with all Joint Invention Patents.

 

(d)                                 Clinigen Step-In Rights for Theravance
Inventions and Theravance Patents. If Theravance elects not to prepare and file
a patent application for a Theravance Invention in any Country in the Territory
or not to prosecute and maintain a Theravance Patent in any Country in the
Territory, Theravance shall give Clinigen written notice thereof at least sixty
(60) days prior to allowing any rights to the Theravance Invention or the
Theravance Patent to lapse or become abandoned or unenforceable, and Clinigen
shall thereafter have the right (hereinafter regardless of which Party is
exercising such right, “Step-In Rights”), at its sole expense, to prepare and
file a patent application for the Theravance Invention in such Country or to
prosecute and maintain the Theravance Patent in such Country. Clinigen shall
provide Theravance with written notice of its decision to exercise its Step-In
Rights within thirty (30) days from receipt of the notice from Theravance
regarding its decision not to prepare or file a patent application on a
Theravance Invention in such Country or not to prosecute or maintain a
Theravance Patent in such Country. Within ninety (90) days after the exercise of
Step-In Rights by Clinigen for any Theravance Invention or Theravance Patent,
Theravance shall assign all of its rights in and to the respective Theravance
Invention and/or the Theravance Patent to Clinigen in such Country.

 

(e)                                  Theravance Step-In Rights for Clinigen
Inventions and Clinigen Patents. If Clinigen elects not to prepare and file a
patent application for a Clinigen Invention in any Country or not to prosecute
and maintain a Clinigen Patent in any Country, Clinigen shall give Theravance
written notice thereof at least sixty (60) days prior to allowing any rights to
the Clinigen Invention or the Clinigen Patent to lapse or become abandoned or
unenforceable, and

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

37

--------------------------------------------------------------------------------


 

Theravance shall thereafter have the right, at its sole expense, to prepare and
file a patent application for the Clinigen Invention in such Country or to
prosecute and maintain the Clinigen Patent in such Country.  Theravance shall
provide Clinigen with written notice of its decision to exercise its Step-In
Rights within thirty (30) days from receipt of the notice from Clinigen
regarding its decision not to prepare or file a patent application on a Clinigen
Invention in such Country or not to prosecute or maintain a Clinigen Patent in
such Country. Within ninety (90) days after the exercise of Step-In Rights by
Theravance for any Clinigen Invention or Clinigen Patent, Clinigen will assign
all of its rights in and to the respective Clinigen Invention or the Clinigen
Patent to Theravance in such Country.

 

(f)                                   Step-In Rights for Joint Inventions and
Joint Invention Patents. If Theravance elects not to prepare and file a patent
application for a Joint Invention or not to prosecute and maintain a Joint
Invention Patent, Theravance shall give Clinigen written notice thereof at least
sixty (60) days prior to allowing any rights to the Joint Invention or the Joint
Invention Patent to lapse or become abandoned or unenforceable, and Clinigen
shall thereafter have the right, at its sole expense, to prepare and file a
patent application for the Joint Invention or to prosecute and maintain the
Joint Invention Patent.  Clinigen shall provide Theravance with written notice
of its decision to exercise its Step-In Rights within thirty (30) days from
receipt of the notice from Theravance regarding its decision not to prepare or
file a patent application on a Joint Invention or not to prosecute or maintain a
Joint Invention Patent. Within ninety (90) days after the exercise of Step-In
Rights by Clinigen for any Joint Invention or Joint Invention Patent, Theravance
will assign all of its rights in the Joint Invention and/or the Joint Invention
Patent to Clinigen.

 

(g)                                  Execution of Documents. Each of the Parties
shall execute or have executed by its appropriate Affiliates or agents such
documents as may be necessary to prepare, file, prosecute, maintain or extend
any Patents, and each Party shall cooperate with the other Party so far as
reasonably necessary with respect to furnishing all information and data in its
possession reasonably necessary to prepare, file, prosecute, maintain or extend
any Patents.

 

(h)                                 Patent Term Extensions. The Parties shall
cooperate with each other to obtain patent term extensions or other extensions
of patent rights, for a Licensed Product in the Territory, if available. The
Joint Steering Committee shall determine which Patents the Parties shall
endeavor to have extended in the Territory. If the Joint Steering Committee does
not agree as to which Patents should be extended in the Territory, then the
Parties shall resort to the dispute resolution procedures set forth in
Section 3.01(e). Theravance shall determine which Theravance Patents the Parties
shall endeavor to have extended outside the Territory. Theravance shall be
responsible for filing all such extensions for Theravance Patents and Joint
Invention Patents; and Clinigen shall be responsible for filing all such
extensions for Clinigen Patents.

 

(i)                                     Patent-Related Dispute Resolution. If
the Parties disagree on any preparation, prosecution or maintenance issue for
Patents which is not specifically addressed and resolved by this Article XIII (a
“Patent Resolution Issue”), the Parties agree to seek guidance and resolution
from an independent, mutually-acceptable patent attorney with experience and
expertise relevant to the matter in dispute as further described in this
Section 13.02(i) instead of resorting to arbitration process as described in
Section 15.05.  If the Parties reach an impasse as to any Patent Resolution
Issue (even after resorting to Section 3.01(e)(ii)), then they shall submit

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

38

--------------------------------------------------------------------------------


 

the Patent Resolution Issue to an experienced patent attorney
mutually-acceptable to the Parties, who does not otherwise perform work for
either Party or any of its Affiliates, for resolution.  The Parties shall engage
such attorney within thirty (30) days after either Party notifies the other in
writing of a Patent Resolution Issue impasse remaining unresolved after
resorting to Section 3.01(e)(ii).  If they cannot agree as to who such attorney
shall be within such time period, then the total of two nominees of the Parties
(one from each Party) shall select a third patent attorney who shall be the
attorney to resolve the dispute.  The Parties shall share equally the expenses
incurred for the services of such patent attorney.  Within fifteen (15) days
after engaging the patent attorney, the Parties shall each submit necessary
documentation to the patent attorney.  Within five (5) Business Days thereafter,
the Parties shall convene a meeting with the patent attorney during which each
Party may orally present its position on the Patent Resolution Issue.  The
Parties shall endeavor to cause the patent attorney to render his or her
guidance as to the Patent Resolution Issue within five (5) Business Days after
such discussion.  Neither Party shall engage in any ex parte communications with
the patent attorney.  The Parties shall accept and follow the guidance and
resolution of the patent attorney absent any fraud in the proceedings.

 

13.03       Patent Infringement.

 

(a)                                 Infringement Claims by Third Parties. With
respect to any and all Claims instituted by Third Parties against Theravance or
Clinigen or any of their respective Affiliates, sublicensees or subcontractors
for patent infringement involving the manufacture, use, license, marketing,
sale, offer for sale or importation of a Theravance Compound or Licensed Product
in the Territory during the Term or for trademark infringement involving the
Theravance Trademarks in the Territory during the Term (an “Infringement
Claim”), Theravance shall defend, indemnify and hold harmless Clinigen and its
Affiliates and each of their officers, directors, employees, successors and
assigns from and against all such Infringement Claims of Third Parties, and all
associated Losses in accordance with Article XII.

 

(b)                                 Infringement of Theravance Patents. In the
event that either Party becomes aware of actual or threatened infringement of a
Theravance Patent or a Theravance Trademark during the Term, that Party will
promptly notify the other Party in writing (an “Infringement Notice”). 
Theravance will have the first right but not the obligation to bring an
infringement action against any Third Party.  If Theravance elects to pursue
such an infringement action, Theravance shall be solely responsible for the
expenses associated with such action and Theravance shall retain all
recoveries.  During the Term, in the event that Theravance does not undertake
such an infringement action within ninety (90) days after the Infringement
Notice, Clinigen shall be permitted to do so in Theravance’s name. If Clinigen
elects to pursue such an infringement action, Clinigen shall be solely
responsible for the expenses associated with such action and Clinigen shall
retain all recoveries. If a Party is authorized to bring an infringement action
under this Section 13.03 but the Party is not recognized by the applicable court
or other relevant body as having the requisite standing to pursue such action,
then the other Party shall join as a party-plaintiff.  If Theravance recommends
not pursuing an infringement action, and the Joint Steering Committee recommends
not pursuing such infringement action, and Clinigen elects to pursue such
infringement action by joining Theravance as a party plaintiff, then Clinigen
agrees to indemnify and hold harmless Theravance for all Losses arising from the
infringement action.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Infringement of Clinigen Patents. In the
event that either Party becomes aware of actual or threatened infringement of a
Clinigen Patent or a Clinigen Trademark during the Term, that Party will
promptly send an Infringement Notice to the other Party.  Clinigen will have the
first right but not the obligation to bring an infringement action against any
Third Party.  If Clinigen elects to pursue such an infringement action, Clinigen
shall be solely responsible for the expenses associated with such action and
Clinigen shall retain all recoveries.  During the Term, in the event that
Clinigen does not undertake such an infringement action within ninety (90) days
after the Infringement Notice, Theravance shall be permitted to do so in
Clinigen’s name. If Theravance elects to pursue such an infringement action,
Theravance shall be solely responsible for the expenses associated with such
action and Theravance shall retain all recoveries.  If a Party is authorized to
bring an infringement action under this Section 13.03 but such Party is not
recognized by the applicable court or other relevant body as having the
requisite standing to pursue such action, then the other Party shall join as a
party-plaintiff.  If Clinigen recommends not pursuing an infringement action,
and the Joint Steering Committee recommends not pursuing such infringement
action, and Theravance elects to pursue such infringement action by joining
Clinigen as a party plaintiff, then Theravance agrees to indemnify and hold
harmless Clinigen for all Losses arising from the infringement action.

 

(d)                                 Infringement of Joint Invention Patents. In
the event that either Party becomes aware of actual or threatened infringement
of a Joint Invention Patent during the Term, that Party will promptly send an
Infringement Notice to the other Party.  In such an event, the matter will be
handled as provided in Section 13.03(b).

 

13.04       Notice of Certification. Each Party shall promptly give notice to
the other of any certification filed under the “U.S. Drug Price Competition and
Patent Term Restoration Act of 1984” as amended or as it may be amended (or any
substantially similar patent and/or competition legislation in the Territory)
claiming that any Patent is invalid or that infringement will not arise from the
manufacture, use or sale of the Licensed Product by a Third Party (“Hatch-Waxman
Certification”). This Section 13.04 is intended by the Parties to apply to any
successor legislation in the U.S. and to any counterpart or substantially
similar legislation outside the U.S.

 

(a)                                 Notice. If a Party decides not to bring an
infringement action against the entity making such a certification, the Party
shall give notice to the other Party of its decision within twenty-one (21) days
after receipt of notice of such certification.

 

(b)                                 Option.  The other Party then may, but is
not required to, bring an infringement action against the entity that filed the
certification.

 

(c)                                  Name of Party. Any suit by either Party
shall either be in the name of Theravance or in the name of Clinigen or jointly
in the name of Theravance and Clinigen, as may be required by Laws.

 

13.05       Representation of Other Party. If a Party elects to pursue an
infringement or other legal action under this Article XIII, the other Party not
bringing suit may be represented in such an action by attorneys of its own
choice and at its own expense.  The Party bringing suit shall take the lead in
and control any such action.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

40

--------------------------------------------------------------------------------


 

13.06       Assistance. Each Party shall execute any legal papers necessary for
the prosecution of an infringement or other legal action under this Article XIII
and shall provide reasonable assistance as requested by the other Party.

 

13.07       Settlement. No settlement or consent judgment or other voluntary
final disposition of any suit or legal action under this Article XIII may be
entered into without the joint written consent of both Parties (which consent
will not be withheld unreasonably).

 

ARTICLE XIV.                                                       TERM AND
TERMINATION

 

14.01       Term and Expiration of Term. Unless otherwise mutually agreed to by
the Parties, this Agreement shall commence on the Effective Date and shall end
upon expiration of the Term, unless terminated early as contemplated hereunder. 
Unless terminated early under this Article XIV or unless and to the extent
Clinigen has exercised the Post-Term Option, the licenses granted by Theravance
to Clinigen pursuant to Section 2.01 and the licenses granted by Clinigen to
Theravance pursuant to Section 2.02 shall be considered fully-paid and shall
become non-exclusive upon expiration of the Term.

 

14.02       Termination for Material Breach. Either Party may, without prejudice
to any other remedies available to it at law or in equity, terminate this
Agreement subject to Section 14.05(a) in the event that the other Party (as used
in this Section 14.02, the “Breaching Party”) shall have materially breached or
defaulted in the performance of any of its obligations.  The Breaching Party
shall, if such breach can be cured, have sixty (60) days after written notice
thereof was provided to the Breaching Party by the non-breaching Party to remedy
such default (or, if such default cannot be cured within such 60-day period, the
Breaching Party must commence and diligently continue actions to cure such
default during such 60-day period). Any such termination shall become effective
at the end of such 60-day period unless the Breaching Party has cured any such
breach or default prior to the expiration of such 60-day period (or, if such
default is capable of being cured but cannot be cured within such 60-day period,
the Breaching Party has commenced and diligently continued actions to cure such
default provided always that, in such instance, such cure must have occurred
within one hundred twenty (120) days after written notice thereof was provided
to the Breaching Party by the non-breaching Party to remedy such default).

 

14.03       Theravance Right to Terminate the Agreement Due to Failure to
Commercialize in a Major Market Country. Theravance may terminate this Agreement
subject to Section 14.05(b), if there has been no First Commercial Sale in at
least three of the Major Market Countries within six months following the later
to occur of (i) Marketing Authorization Approval for such Major Market Country
has been transferred to Clinigen pursuant to Regulation (EC) No. 2141/96 and
(ii) receipt of Licensed Product from Theravance that meets all specifications
required for Commercialization in such Major Market Country.  Clinigen shall
have sixty (60) days after written notice thereof was provided by Theravance to
remedy such default (or, if curing such default requires more than such 60-day
period, Clinigen must commence and diligently continue actions to cure such
default during such 60-day period). Any such termination shall become effective
at the end of such 60-day period unless Clinigen has cured such default prior to
the expiration of such 60-day period (or, if such default is capable of being
cured but cannot be cured within such 60-day period, Clinigen has commenced and
diligently continued actions to cure such default provided always that, in such
instance, such cure must have occurred within one hundred

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

41

--------------------------------------------------------------------------------


 

twenty (120) days after written notice thereof was provided to Clinigen by
Theravance to remedy such default) unless:

 

(a)                                 The Joint Steering Committee agrees to waive
the default; or

 

(b)                                 Theravance is a Breaching Party.

 

14.04       Clinigen Right to Terminate Agreement After Commercialization. At
any time after First Commercial Sale, Clinigen shall have the right to terminate
this Agreement, subject to Section 14.05(b), upon the provision of three-hundred
sixty-five (365) days written notice.

 

14.05       Effects of Termination.

 

(a)                                 Effect of Termination for Material Breach.

 

(i)                                               Material Breach by Theravance.
In the event this Agreement is terminated by Clinigen pursuant to Section 14.02
for material breach by Theravance or its Affiliates or sublicensees,

 

1)                                     All licenses granted by Theravance to
Clinigen under this Agreement shall survive subject to Clinigen’s continued
obligation to pay royalties on Net Sales to Theravance hereunder;

 

2)                                     All licenses granted by Clinigen to
Theravance under this Agreement shall terminate; and

 

3)                                     Clinigen shall retain all of its rights
to bring an action against Theravance for damages and any other available
remedies in law or equity.

 

(ii)                                            Material Breach by Clinigen.  In
the event that this Agreement is terminated by Theravance pursuant to
Section 14.02 for material breach by Clinigen or its Affiliates or sublicensees:

 

1)                                     Clinigen and its Affiliates or
sublicensees shall, at their sole expense, promptly transfer to Theravance
copies of all data, reports, records and materials in their possession or
control that relate to the Licensed Product and return to Theravance, or destroy
at Theravance’s request, all relevant records and materials in their possession
or control containing Confidential Information of Theravance (provided that
Clinigen may keep one copy of such Confidential Information of Theravance for
archival purposes only in accordance with Section 10.01);

 

2)                                     Clinigen and its Affiliates or
sublicensees shall, at their sole expense, transfer to Theravance, or shall
cause their designee(s) to transfer to Theravance, ownership of all Marketing
Authorizations and regulatory filings made or filed for the Licensed Product,
such transfer to be as permitted by applicable Laws and regulations; otherwise
Clinigen shall cooperate as necessary to permit Theravance to exercise its
rights hereunder;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

42

--------------------------------------------------------------------------------


 

3)                                     Theravance shall continue to have the
unrestricted right to access, use and cite free of charge any information, data
and regulatory filings generated by or on behalf of Clinigen or its Affiliates
or sublicensees relating to the Licensed Product;

 

4)                                     All of the provisions of
Section 14.05(b) shall apply for the benefit of Theravance subject to the
limitations set forth in Section 14.05(b);

 

5)                                     All licenses granted by Theravance to
Clinigen under this Agreement shall terminate and all licenses granted by
Clinigen to Theravance under this Agreement shall survive;

 

6)                                     Clinigen and its Affiliates and
Clinigen’s and its Affiliates’ licensees and sublicensees under this Agreement
[***]; and

 

7)                                     Theravance shall retain all of its rights
to bring an action against Clinigen for damages and any other available remedies
in law or equity.

 

(b)                                 Effect of Termination by Theravance Under
Section 14.03 or by Clinigen Under Section 14.04. If Theravance terminates this
Agreement under Section 14.03 or if Clinigen terminates this Agreement under
Section 14.04, then at the sole election of Theravance, all or any of the
following shall apply:

 

(i)                                               Clinigen and its Affiliates
and sublicensees shall, at their sole expense, promptly transfer to Theravance
copies of all data, reports, records and materials in their possession or
control that relate to the Licensed Product and return to Theravance, or destroy
at Theravance’s request, all relevant records and materials in their possession
or control containing Confidential Information of Theravance (provided that
Clinigen may keep one copy of such Confidential Information of Theravance solely
for archival purposes in accordance with Section 10.01), subject to such
Person’s document retention obligations under applicable insurance policies,
Laws and regulations, including EU GMP Directive 2003/94/EC and associated
guidance;

 

(ii)                                            Clinigen and its Affiliates and
sublicensees shall, at their sole expense, transfer to Theravance, or shall
cause their designee(s) to transfer to Theravance, ownership of all Marketing
Authorizations and regulatory filings made or filed for the Licensed Product,
such transfer to be as permitted by any Third Party licenses or other such prior
rights and applicable Laws and regulations, otherwise Clinigen shall cooperate
as necessary to permit Theravance to exercise its rights hereunder;

 

(iii)                                         Theravance shall continue to have
the unrestricted right to access, use and cite free of charge any information,
data and regulatory filings generated by or on behalf of Clinigen or its
Affiliates or sublicensees relating to the Licensed Product;

 

(iv)                                        Theravance shall have the right at
its sole expense, for its own benefit or together with or through a Third Party,
to make, have made, Develop and Commercialize the Licensed Product in the
Territory;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

43

--------------------------------------------------------------------------------


 

(v)                                           All licenses granted by Clinigen
to Theravance under this Agreement shall survive, and in addition Clinigen and
its Affiliates and sublicensees shall exclusively grant to Theravance all
applicable licenses worldwide under the Clinigen Patents, Clinigen Inventions,
Clinigen Know-How, and Clinigen’s rights in the Joint Inventions and/or Joint
Invention Patents to enable Theravance by itself and/or through one or more
Third Party sublicensees to make, have made, Develop and Commercialize the
Licensed Product worldwide. Clinigen shall also provide Theravance with all such
information and data which Clinigen and its Affiliates and sublicensees
reasonably have available, for example access to drug master file, clinical data
and the like, and shall execute such instruments as Theravance reasonably
requests, to enable Theravance and/or one or more Third Party sublicensees to
obtain the appropriate Marketing Authorizations to market and sell the Licensed
Product worldwide and for any other lawful purpose related to Development,
manufacture and Commercialization of the Licensed Product worldwide;

 

(vi)                                        All licenses granted by Theravance
to Clinigen with respect to the Licensed Product under this Agreement shall
terminate;

 

(vii)                                     Clinigen and its Affiliates and
sublicensees shall return to Theravance all available Licensed Product stock
which is then held by Clinigen and its Affiliates and sublicensees or cause the
Licensed Product stock to be provided to Theravance if held by a vendor or other
Third Party on behalf of Clinigen; and

 

(viii)                                  Clinigen shall provide Theravance with a
perpetual royalty-free license to, or otherwise assign ownership of (to
Theravance’s satisfaction), all trademarks, trade dress and copyrights owned by
Clinigen relating to the Licensed Product.

 

14.06       Accrued Rights; Surviving Obligations. Termination, relinquishment
or expiration of this Agreement for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any Party prior to such
termination, relinquishment or expiration. Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly or
by implication intended to survive termination, relinquishment or expiration of
this Agreement, including without limitation Article X, and shall not affect or
prejudice any provision of this Agreement which is expressly or by implication
provided to come into effect on, or continue in effect after, such termination,
relinquishment or expiration.

 

ARTICLE XV.                                                           
MISCELLANEOUS

 

15.01       Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other except as expressly provided in this Agreement. Neither
Party shall have any responsibility for the hiring, termination or compensation
of the other Party’s employees or for any employee benefits of such employee. No
employee or representative of a Party shall have any authority to bind or
obligate the other Party to this Agreement for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without said Party’s approval. For all purposes, and notwithstanding
any other provision of this Agreement to the contrary, the legal relationship of
the parties under this Agreement to Theravance shall be that of independent
contractors. This Agreement does not constitute a formal legal partnership or
joint venture between the Parties.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

44

--------------------------------------------------------------------------------


 

15.02       Registration and Filing of This Agreement. To the extent, if any,
that either Party concludes in good faith that it or the other Party is required
to file or register this Agreement or a notification thereof with any
Governmental Authority, including without limitation the U.S. Securities and
Exchange Commission, the U.S. Federal Trade Commission, or the London Stock
Exchange, in accordance with Laws, such Party shall inform the other Party
thereof. Should both Parties jointly agree that either of them is required to
submit or obtain any such filing, registration or notification, they shall
cooperate, each at its own expense, in such filing, registration or notification
and shall execute all documents reasonably required in connection therewith. In
such filing, registration or notification, the Parties shall request
confidential treatment of sensitive provisions of this Agreement, to the extent
permitted by Laws. The Parties shall promptly inform each other as to the
activities or inquiries of any such Governmental Authority relating to this
Agreement, and shall reasonably cooperate to respond to any request for further
information therefrom on a timely basis.

 

15.03       Force Majeure. The occurrence of an event which materially
interferes with the ability of a Party to perform its obligations or duties
hereunder which is not within the reasonable control of the Party affected, not
due to malfeasance by such Party, and which could not with the exercise of due
diligence have been avoided (each, a “Force Majeure Event”), including, but not
limited to, an injunction, order or action by a Governmental Authority, fire,
accident, labor difficulty, strike, riot, civil commotion, natural disaster,
inability to obtain raw materials, delay or errors by shipping companies or
change in law, shall not excuse such Party from the performance of its
obligations or duties under this Agreement, but shall merely suspend such
performance during the continuation of the Force Majeure. The Party prevented
from performing its obligations or duties because of a Force Majeure Event shall
promptly notify the other Party of the occurrence and particulars of such Force
Majeure and shall provide the other Party, from time to time, with its best
estimate of the duration of such Force Majeure Event and with notice of the
resolution thereof. The Party so affected shall use Diligent Efforts to avoid or
remove such causes of nonperformance as soon as is reasonably practicable. Upon
resolution of the Force Majeure Event, the performance of any suspended
obligation or duty shall promptly recommence. The Party subject to the Force
Majeure Event shall not be liable to the other Party for any direct, indirect,
consequential, incidental, special, punitive, exemplary or other damages arising
out of or relating to the suspension or termination of any of its obligations or
duties under this Agreement by reason of the occurrence of a Force Majeure
Event, provided such Party complies in all material respects with its
obligations under this Section 15.03.

 

15.04       Governing Law. This Agreement shall be construed, and the respective
rights of the Parties determined, according to the law of the State of New York
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction

 

15.05       Dispute Resolution.

 

(a)                                 The Parties shall negotiate in good faith
and use reasonable efforts to settle any dispute, controversy or claim arising
from or related to this Agreement or the breach thereof.  If the Parties do not
fully settle, and a Party wishes to pursue the matter, each such dispute,
controversy or claim that is not an “Excluded Claim” shall be finally resolved
by binding arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of the American Arbitration
Association (“AAA”), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

45

--------------------------------------------------------------------------------


 

(b)                                 The arbitration shall be conducted by a
panel of three persons experienced in the pharmaceutical business: within thirty
(30) days after initiation of arbitration, each Party shall select one person to
act as arbitrator and the two Party-selected arbitrators shall select a third
arbitrator, who shall be unaffiliated with both Parties and their respective
Affiliates, within thirty (30) days of their appointment.  If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be appointed by the AAA.  The place of arbitration
shall be New York, New York.

 

(c)                                  Either Party may apply to the arbitrators
for interim injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  Either Party also may, without waiving any
remedy under this Agreement, seek from any court having jurisdiction any
injunctive or provisional relief necessary to protect the rights or property of
that Party pending the arbitration award.  The arbitrators shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages.  Each Party shall bear its own costs and expenses
and attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees of arbitration

 

(d)                                 Except to the extent necessary to confirm an
award or as may be required by law, neither a Party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both Parties.  In no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable New York statute
of limitations.

 

(e)                                  The Parties agree that, in the event of a
good faith dispute over the nature or quality of performance under this
Agreement, neither Party may terminate this Agreement until final resolution of
the dispute through arbitration or other judicial determination.  The Parties
further agree that any payments made pursuant to this Agreement pending
resolution of the dispute shall be refunded if an arbitrator or court determines
that such payments are not due.

 

(f)                                   As used in this Section 15.05, the term
“Excluded Claim” shall mean a dispute, controversy or claim that concerns the
validity or infringement of a patent, trademark or copyright.

 

15.06       Theravance Equitable Relief.  Clinigen acknowledges and agrees that
the restrictions set forth in Article X, Section 11.04(b) and
Section 14.05(a)(ii)6) of this Agreement are reasonable and necessary to protect
the legitimate interests of Theravance and that Theravance would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any such provision will result in irreparable
injury to Theravance for which there will be no adequate remedy at law.  In the
event of a breach or threatened breach of Article X Section 11.04(b) or
Section 14.05(a)(ii)6) Theravance shall be authorized and entitled to obtain
from any court of competent jurisdiction equitable relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which Theravance
may be entitled in law or equity.  Clinigen agrees to waive any requirement

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

46

--------------------------------------------------------------------------------


 

that Theravance (a) post a bond or other security as a condition for obtaining
any such relief, and (b) show irreparable harm, balancing of harms,
consideration of the public interest or inadequacy of monetary damages as a
remedy.  Nothing in this Section 15.06 is intended, or should be construed, to
limit Theravance’s rights to equitable relief under 15.05(c) or any other remedy
for a breach of any other provision of this Agreement.

 

15.07       Attorneys’ Fees and Related Costs. In the event that any legal
proceeding (other than pursuant to the arbitration dispute resolution provision
in Section 15.05) is brought to enforce or interpret any of the provisions of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, court costs and expenses of litigation whether or not the
action or proceeding proceeds to final judgment.

 

15.08       Assignment. This Agreement may not be assigned by either Party
without the prior written consent of the other Party; provided, however, that
either Party may assign this Agreement, in whole or in part, to any of its
Affiliates if such Party guarantees the performance of this Agreement by such
Affiliate; and provided further that either Party may assign this Agreement to a
successor to all or substantially all of the assets of such Party whether by
merger, sale of stock, sale of assets or other similar transaction. This
Agreement shall be binding upon, and subject to the terms of the foregoing
sentence, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns.

 

15.09       Notices. All demands, notices, consents, approvals, reports,
requests and other communications hereunder must be in writing and will be
deemed to have been duly given only if (a) delivered personally, by facsimile
with confirmation of receipt, by mail (first class, postage prepaid), or by
overnight delivery using a globally-recognized carrier, to the Parties at the
following addresses:

 

Theravance:

 

Theravance, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Facsimile: [***]

Attn: Head, Business Development

 

 

 

Clinigen:

 

Clinigen Group PLC

Pitcairn House Crown Square

Centrum 100, BURTON UPON TRENT

DE14 2WW United Kingdom

Facsimile:

Attn: Chief Executive Officer

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor; or (b) sent electronically to
all representatives of the addressee on the Joint Steering Committee with any
attachments in a standard format (e.g., MSWord, PDF, etc.) and acknowledged by
the recipient by a reply email.  All notices sent electronically shall also be
sent in paper form if requested by the recipient.  All notices shall be deemed
effective upon receipt by the addressee.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

47

--------------------------------------------------------------------------------


 

15.10       Severability. In the event of the invalidity of any provisions of
this Agreement or if this Agreement contains any gaps, the Parties agree that
such invalidity or gap shall not affect the validity of the remaining provisions
of this Agreement. The Parties will replace an invalid provision or fill any gap
with valid provisions which most closely approximate the purpose and economic
effect of the invalid provision or, in case of a gap, the Parties’ presumed
intentions. In the event that the terms and conditions of this Agreement are
materially altered as a result of the preceding sentences, the Parties shall
renegotiate the terms and conditions of this Agreement in order to resolve any
inequities. Nothing in this Agreement shall be interpreted so as to require
either Party to violate any applicable Laws, rules or regulations.

 

15.11       Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

15.12       Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

 

15.13       Entire Agreement. This Agreement (including the exhibits and
schedules hereto) constitutes the entire agreement between the Parties hereto
with respect to the within subject matter and supersedes all previous agreements
and understandings between the Parties, whether written or oral. This Agreement
may be altered, amended or changed only by a writing making specific reference
to this Agreement and signed by duly authorized representatives of Theravance
and Clinigen.

 

15.14       No License. Nothing in this Agreement shall be deemed to constitute
the grant of any license or other right in either Party, to or in respect of the
Licensed Product, patent, trademark, Confidential Information, trade secret or
other data or any other intellectual property of the other Party, except as
expressly set forth herein.

 

15.15       Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including without
limitation any creditor of either Party hereto. No such Third Party shall obtain
any right under any provision of this Agreement or shall by reasons of any such
provision make any Claim in respect of any debt, liability or obligation (or
otherwise) against either Party hereto.

 

15.16       Counterparts. This Agreement may be executed in any two
counterparts, each of which, when executed, shall be deemed to be an original
and both of which together shall constitute one and the same document.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

48

--------------------------------------------------------------------------------


 

15.17       Parties addresses and bank details

 

THERAVANCE, INC.

 

Theravance, Inc.

901 Gateway Blvd.

South San Francisco, CA 94080

 

[***]

 

CLINIGEN GROUP PLC

 

[***]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Theravance and Clinigen, by their duly authorized officers,
have executed this Agreement on the 8th day of March, 2013.

 

 

THERAVANCE, INC.

 

CLINIGEN GROUP PLC

 

 

 

 

By:

/s/ Rick E Winningham

 

By:

/s/ Peter George

 

Rick E Winningham

 

 

Peter George

 

Chief Executive Officer

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Structure of Chemical Compound known as Telavancin

 

[g77311kk11i001.jpg]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[***]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Theravance Trademarks as of the Effective Date in the Territory

 

[***]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------